 

Exhibit 10.1

 

AMENDMENT NO. 4 AND ADDENDUM TO CREDIT AGREEMENT

 

This AMENDMENT NO. 4 AND ADDENDUM TO CREDIT AGREEMENT (this "Amendment") is
entered into on August 6, 2014, effective as of June 30, 2014, by and among

 

THE ONE GROUP, LLC, a Delaware limited liability company,

 

ONE 29 PARK MANAGEMENT, LLC, a New York limited liability company,

 

STK-LAS VEGAS, LLC, a Nevada limited liability company, and

 

STK ATLANTA, LLC, a Georgia limited liability company, (each hereinafter
referred to individually as an "Existing Borrower", and collectively, as the
"Existing Borrowers"),

 

CA ALDWYCH LIMITED, a private limited company organized under the laws of the
United Kingdom,

 

HIP HOSPITALITY LIMITED, a private limited company organized under the laws of
the United Kingdom,

 

STK CHICAGO LLC, an Illinois limited liability company,

 

STK-LA, LLC, a New York limited liability company,

 

STK MIAMI, LLC, a Florida limited liability company,

 

STK MIAMI SERVICE, LLC, a Florida limited liability company,

 

STK MIDTOWN HOLDINGS, LLC, a New York limited liability company,

 

STK MIDTOWN, LLC, a New York limited liability company,

 

STK ORLANDO LLC, a Florida limited liability company,

 

T.O.G. (ALDWYCH) LIMITED, a private limited company organized under the laws of
the United Kingdom,

 

T.O.G. (UK) LIMITED, a private limited company organized under the laws of the
United Kingdom,

 

TOG BISCAYNE, LLC, a Florida limited liability company, and

 

WSATOG (MIAMI) LLC, a Delaware limited liability company (each hereinafter
referred to individually as a "New Borrower", and collectively, as the "New
Borrowers"), and

 

BANKUNITED, N.A., as successor by merger to Herald National Bank, a national
banking association (hereinafter referred to as the "Bank").

 

Recitals

 

A.           The Bank and the Existing Borrowers have entered into that certain
Credit Agreement, dated as of October 31, 2011 (as amended through the date
hereof, the "Credit Agreement"), pursuant to which the Bank has extended credit
to the Existing Borrowers for the purposes permitted therein.

 

 

 

 

B.           Capitalized terms used but not defined in this Amendment shall have
the meanings given to them in the Credit Agreement.

 

C.           The Existing Borrowers and the Bank have agreed to amend the Credit
Agreement by adding the New Borrowers as additional Borrowers and Subsidiary
Borrowers, increasing the Commitment and amending certain other provisions, all
as provided in this Amendment.

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.           Addition of New Borrowers/Subsidiary Borrowers.

 

1.1           Each New Borrower (i) is, and is deemed to be, a "Borrower" and a
"Subsidiary Borrower" under, and as such terms are defined in, the Credit
Agreement, (ii) assumes all of the indebtedness, liabilities and Obligations of
a Borrower and a Subsidiary Borrower under the Credit Agreement, and (iii)
agrees to (A) be a "Borrower" and a "Subsidiary Borrower" under, and as such
terms are defined in, the Credit Agreement, (B) be bound by all of the terms of
the Credit Agreement applicable to a "Borrower" or a "Subsidiary Borrower"
thereunder, and (C) perform and discharge all of the obligations, covenants and
agreements of a Borrower and a Subsidiary Borrower set forth in the Credit
Agreement and each Note executed by the Existing Borrowers in connection
therewith.

 

2.           Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

2.1           Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by restating the following definitions, each contained therein, to read
in their entirety as follows:

 

"Applicable Margin" means 0.75%.

 

"Available Commitment Amount" means, at any time, an amount equal to the
Commitment Amount at such time minus (i) the aggregate principal amount of all
Loans outstanding at such time and (ii) the Letter of Credit Obligations at such
time.

 

"Commitment" means the Bank's obligation to make Loans and issue Letters of
Credit hereunder, in an aggregate amount not exceeding the Commitment Amount.

 

"Commitment Termination Date" means October 31, 2014.

 

"Guarantor" means The ONE Group Hospitality.

 

"Maturity Date" means October 31, 2015, or such earlier date on which all
outstanding Loans shall become due and payable, whether by acceleration or
otherwise.

 

"Security Agreement" means the Amended and Restated Security Agreement,
substantially in the form of Exhibit B annexed to Amendment No. 4, by the
Borrowers in favor of the Bank, as amended, restated, supplemented or otherwise
modified from time to time.

 

2

 

 

"Subsidiary Borrowers" means, collectively, One 29 Park Management, STK-Las
Vegas, STK Atlanta, CA Aldwych, HIP Hospitality, STK Chicago, STK-LA, STK Miami,
STK Miami Service, STK Midtown, STK Midtown Holdings, STK Orlando, TOG Biscayne,
T.O.G. (UK), T.O.G. (Aldwych), and WSATOG (Miami).

 

2.2           Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by inserting the following new definitions therein in the appropriate
alphabetical location:

 

"Adjusted EBITDA" means, for any accounting period, net income of The ONE Group
Hospitality and its Subsidiaries on a consolidated basis for such accounting
period before provision for payment of Interest Expense and federal, state and
local income taxes plus depreciation, amortization and other non-cash charges
(including (a) payment of "pre-opening" expenses of up to $500,000 in the
aggregate with respect to all of the Borrowers for each period of 4 consecutive
complete fiscal quarters and (b) any derivative liability of The ONE Group
Hospitality associated with stock warrants issued by it during the applicable
period) and, with respect to the four consecutive fiscal quarters ending June
30, 2014 and September 30, 2014, only, the following non-recurring items each of
which was incurred in 2013: (a) merger closing costs of $4,598,000, (ii) a
"Transaction Control Premium" of $5,000,000, (iii) a transaction sign-on bonus
of $750,000, (iv) deferred rent of $517,000 and (v) non-cash loss from
discontinued operations of $1,135,000, in each case, to the extent deducted from
such net income during such accounting period, provided that in determining such
net income for such period, there shall have been deducted (A) net income
attributable to all Subsidiaries that are not Borrowers during such period and
(B) all distributions made by The ONE Group Hospitality to its shareholders
during such period; with respect to all of the foregoing, as determined in
accordance with GAAP.

 

"Adjusted Tangible Net Worth" means, as of any date of determination, with
respect to any Person, (i) such Person's capital surplus, earned surplus and
capital stock, as of such date, plus the aggregate outstanding principal amount
of all Subordinated Indebtedness as of such date, less (ii) all intangible
assets properly classified as such in accordance with GAAP, including, without
limitation, goodwill, licenses, permits, franchises, patents, patent rights,
trademarks, trade names, and copyrights, any amounts due to such Person from any
officers, members, partners, managers or shareholders of such Person, plus (iii)
without duplication, to the extent deducted in the calculation of capital
surplus in clause (i) above, any derivative liability of The ONE Group
Hospitality associated with stock warrants issued by it.

 

"Amendment No. 4" means Amendment No. 4 and Addendum to Credit Agreement dated
August 6, 2014 effective as of June 30, 2014, by and among the Existing
Borrowers, the New Borrowers and the Bank.

 

"Amendment No. 4 Effective Date" means the date on which the conditions
precedent contained in Section 4 of Amendment No. 4 have been fulfilled.

 

"Application" shall have the meaning ascribed to such term in Section 2.16(b)
hereof.

 

"CA Aldwych" means CA Aldwych Limited, a private limited company organized under
the laws of the United Kingdom.

 

"Cash Collateral Agreement" shall have the meaning ascribed to such term in
Section 2.16(e) hereof.

 

3

 

 

"Commitment Amount" means up to Nine Million One Hundred Thousand Dollars
($9,100,000), as such amount is subject to reduction in accordance with the
terms hereof.

 

"Debt Service Coverage Ratio" means the ratio of (i) Adjusted EBITDA during the
applicable period, to (ii) the Borrowers' Total Debt Service during such period.

 

"Direct Debt Sublimit" means as at any date, an amount equal to the lesser of
(a) Eight Million Dollars ($8,000,000) and (b) the Commitment Amount, as in
effect on such date. The Direct Debt Sublimit is part of, and not in addition
to, the Commitment Amount.

 

"Domestic Borrowers" means, collectively, The ONE Group, One 29 Park Management,
STK-Las Vegas, STK Atlanta, STK Chicago, STK-LA, STK Miami, STK Miami Service,
STK Midtown, STK Midtown Holdings, STK Orlando, TOG Biscayne, and WSATOG
(Miami).

 

"Existing Borrowers" means The ONE Group, One 29 Park Management, STK-LAS Vegas,
and STK Atlanta.

 

"HIP Hospitality" means HIP Hospitality Limited, a private limited company
organized under the laws of the United Kingdom.

 

"LC Collateral Account" shall have the meaning ascribed to such term in Section
2.16(e) hereof.

 

"Letter of Credit Agreement" shall have the meaning ascribed to such term in
Section 2.16(b) hereof.

 

"Letter(s) of Credit" shall have the meaning ascribed to such term in Section
2.16(a) hereof.

 

"Letter of Credit Fee" shall have the meaning ascribed to such term in Section
2.13(e) hereof.

 

"Letter of Credit Obligations" means without duplication, at any time, the sum
of (a) the aggregate undrawn face amount of all Letters of Credit at such time
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
at such time.

 

"Long Term Debt" means Indebtedness of the Borrowers for borrowed money which by
its terms matures more than 12 months after the date incurred or if maturing
sooner, the maturity thereof may be extended at the option of the Borrowers
beyond such 12-month period.

 

"New Domestic Borrowers" means, STK Chicago, STK-LA, STK Miami, STK Miami
Service, STK Midtown, STK Midtown Holdings, STK Orlando, TOG Biscayne, and
WSATOG (Miami).

 

"New Borrowers" means CA Aldwych, HIP Hospitality, STK Chicago, STK-LA,
STK Miami, STK Miami Service, STK Midtown, STK Midtown Holdings, STK Orlando,
TOG Biscayne, T.O.G. (UK), T.O.G. (Aldwych), and WSATOG (Miami).

 

"One 29 Park Management" means One 29 Park Management, LLC, a New York limited
liability company.

 

4

 

 

"Reimbursement Obligations" means the obligations of the Borrowers to reimburse
the Bank for amounts drawn under a Letter of Credit.

 

"STK Atlanta" means STK Atlanta, LLC, a Georgia limited liability company.

 

"STK Chicago" means STK Chicago LLC, an Illinois limited liability company

 

"STK-LA" means STK-LA, LLC, a New York limited liability company.

 

"STK-Las Vegas" means STK-Las Vegas LLC, a Nevada limited liability company.

 

"STK Miami" means STK Miami, LLC, a Florida limited liability company.

 

"STK Miami Service" means STK Miami Service, LLC, a Florida limited liability
company.

 

"STK Midtown" means STK Midtown, LLC, a New York limited liability company.

 

"STK Midtown Holdings" means STK Midtown Holdings, LLC, a New York limited
liability company.

 

"STK Orlando" means STK Orlando LLC, a Florida limited liability company.

 

"The ONE Group" means The ONE Group, LLC, a Delaware limited liability company.

 

"The ONE Group Hospitality" means The ONE Group Hospitality, Inc., a Delaware
corporation, formerly known as Committed Capital Acquisition Corporation.

 

"TOG Biscayne" means TOG Biscayne, LLC, a Florida limited liability company.

 

"T.O.G. (UK)" means T.O.G. (UK) Limited, a private limited company organized
under the laws of the United Kingdom.

 

"T.O.G. (Aldwych)" means T.O.G. (Aldwych) Limited, a private limited company
organized under the laws of the United Kingdom

 

"Total Credit Exposure" means at any time, an amount equal to the sum of (a) the
aggregate outstanding principal amount of all Loans at such time plus (b) the
aggregate outstanding amount of all Letter of Credit Obligations at such time.

 

"Total Debt Service" means, for any period, Interest Expense for such period
plus current maturities of Long Term Debt for such period, all as determined in
accordance with GAAP.

 

"UK Borrowers" means, collectively, CA Aldwych, HIP Hospitality, T.O.G. (UK),
and T.O.G. (Aldwych).

 

"WSATOG (Miami)" means WSATOG (Miami) LLC, a Delaware limited liability company.

 

2.3           Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by deleting the following definitions contained therein: "Advance Ratio"
and "EBITDA".

 

5

 

 

2.4           Section 2.1 (Loans) of the Credit Agreement is hereby restated to
read in its entirety as follows:

 

Section 2.1           Loans.

 

Subject to the terms and conditions of this Agreement, the Bank agrees to make
loans on a joint and several basis to the Borrowers (each a "Loan" and,
collectively, the "Loans") from time to time prior to the Commitment Termination
Date in an aggregate principal amount that will not result in (i) the Total
Credit Exposure exceeding the lesser of (x) the Commitment Amount and (y) the
Available Commitment at such time and (ii) the aggregate outstanding principal
amount of all Loans exceeding the Direct Debt Sublimit at such time. During the
Credit Period, the Borrowers may borrow within the foregoing limits, prepay in
whole or in part in accordance with Section 2.6, and reborrow, all in accordance
with the terms and conditions hereof.

 

2.5           Section 2.2 (Notes) of the Credit Agreement is hereby amended by
restating subsection (a) thereof to read in its entirety as follows:

 

(a)          Each Loan shall be evidenced by a joint and several promissory note
of the Borrowers in substantially the form of Exhibit A annexed to Amendment No.
4 (each, a "Note" and collectively, the "Notes"). Each Note shall be dated the
date of the applicable Loan, shall be payable to the Bank in the principal
amount of such Loan, and shall otherwise be duly completed. Each Note shall be
subject to repayment as provided in Sections 2.5 and 2.6 hereof.

 

2.6           Section 2.4 (Termination or Reduction of Commitment) of the Credit
Agreement is hereby amended by restating subsection (b) thereof to read in its
entirety as follows:

 

(b)          The Borrowers shall have the right, upon at least three Business
Days' prior written notice to the Bank, (a) at any time when there shall be no
Letter of Credit Obligations outstanding, to terminate the Commitment and (b)
from time to time to permanently reduce the Commitment Amount, provided,
however, that (i) the Commitment Amount may not be reduced to an amount less
than the Letter of Credit Obligations then outstanding and (ii) any such partial
reduction shall be in the amount of $250,000 or an integral multiple of $100,000
in excess thereof. Simultaneously with each reduction of the Commitment Amount
under this Section, the Borrowers shall prepay the Loans as required by Section
2.6(b).

 

2.7           Section 2.7 (Interest Rate and Payment Dates) of the Credit
Agreement is hereby amended by restating subsection (a) thereof to read in its
entirety as follows:

 

(a)          Except as otherwise provided in Section 2.7(b), prior to maturity,
the outstanding principal balance of the Loans shall bear interest at a rate per
annum equal to the greater of (i) the Prime Rate plus the Applicable Margin and
(ii) 4.00%.

 

2.8           Section 2.9 (Use of Proceeds) of the Credit Agreement is hereby
restated to read in its entirety as follows:

 

6

 

 

Section 2.9           Use of Proceeds.

 

The Borrowers agree that the proceeds of the Loans and Letters of Credit shall
be used solely, directly or indirectly, for working capital and general limited
liability company purposes of the Borrowers. Notwithstanding anything to the
contrary contained in any Loan Document, the Borrowers agree that no part of the
proceeds of the Loans or letters of Credit will be used, directly or indirectly,
for a purpose which violates any law, rule or regulation of any Governmental
Authority, including, without limitation, the provisions of Regulations T, U or
X of the Board of Governors of the Federal Reserve System, as amended.

 

2.9           Section 2.10 (Capital Adequacy) of the Credit Agreement is hereby
restated to read in its entirety as follows:

 

Section 2.10         Capital Adequacy.

 

If (a) the enactment or promulgation of, or any change or phasing in of, any
United States or foreign law or regulation or in the interpretation thereof by
any Governmental Authority charged with the administration thereof, (b)
compliance with any directive or guideline from any central bank or United
States or foreign Governmental Authority (whether having the force of law)
promulgated or made after the Effective Date, or (c) compliance with the
Risk-Based Capital Guidelines of the Board of Governors of the Federal Reserve
System as set forth in 12 CFR Parts 208 and 225, or of the Comptroller of the
Currency, Department of the Treasury, as set forth in 12 CFR Part 3, or similar
legislation, rules, guidelines, directives or regulations under any applicable
United States or foreign Governmental Authority affects or would affect the
amount of capital required to be maintained by the Bank (or any lending office
of the Bank) or any corporation directly or indirectly owning or controlling the
Bank or imposes any restriction on or otherwise adversely affects the Bank (or
any lending office of the Bank) or any corporation directly or indirectly owning
or controlling the Bank and the Bank shall have determined that such enactment,
promulgation, change or compliance has the effect of reducing the rate of return
on the Bank's capital or the asset value to the Bank of any loan made or letter
of credit issued by the Bank as a consequence, directly or indirectly, of its
obligations to make and maintain the funding of the Loans and Letters of Credit
at a level below that which the Bank could have achieved but for such enactment,
promulgation, change or compliance (after taking into account the Bank's
policies regarding capital adequacy) by an amount deemed by the Bank to be
material, then, upon demand by the Bank, the Borrowers shall pay to the Bank
within ten (10) days of such demand such additional amount or amounts as shall
be sufficient to compensate the Bank for such reduction in such rate of return
or asset value. A certificate of the Bank setting forth the amount or amounts
necessary to compensate the Bank or its holding company, as applicable, as
specified in this Section 2.10 shall be delivered to the Borrowers and shall be
conclusive absent manifest error. Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended from time to time, and all requests, rules, guidelines or directives
thereunder or issued in connection therewith ("Dodd-Frank Act") and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to "Basel III", as amended from time to
time("Basel III"), shall in each case be deemed to be " law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration thereof", regardless of the date enacted, adopted or issued.

 

2.10         Section 2.13 (Fees) of the Credit Agreement is amended by adding a
new subsection (e) thereto directly following subsection (d) thereof , to read
in its entirety as follows:

 

7

 

 

(e)          Letter of Credit Fee. The Borrowers jointly and severally agree to
pay to the Bank a letter of credit fee (the "Letter of Credit Fee") with respect
to each Letter of Credit, a fee equal to 0.50% of the face amount of such Letter
of Credit. The Letter of Credit Fee shall be payable upon the issuance of each
Letter of Credit and upon each renewal and extension thereof. In addition to the
Letter of Credit Fee the Borrowers agree to pay to the Bank its standard fees
and charges customarily charged to customers similar to the Borrowers with
respect to each Letter of Credit including with respect to the amendment,
cancellation, negotiation or transfer of any Letter of Credit or processing of
drawings thereunder (including without limitation, with respect to each waiver
of discrepancies to permit a draw).

 

2.11         A new Section 2.16 (Letters of Credit) of the Credit Agreement is
hereby added directly following Section 2.15, to read in its entirety as
follows:

 

Section 2.16         Letters of Credit.

 

(a)          Subject to the terms and conditions of this Agreement, the Bank
agrees to issue standby letters of credit (each a "Letter of Credit" and
collectively, "Letters of Credit") from time to time prior to the Commitment
Termination Date for the account of the Borrowers, provided that immediately
after the issuance of each Letter of Credit, the Total Credit Exposure shall not
exceed the lesser of (i) the Commitment Amount and (ii) the Available
Commitment. Each Letter of Credit issued pursuant to this Section shall have an
expiration date which shall be not later than one hundred eighty (180) days
after the Maturity Date. No Letter of Credit shall be issued if the Bank shall
have determined that any condition set forth in Section 4 has not been
satisfied.

 

(b)          Each Letter of Credit shall be issued for the account of the
Borrowers in support of an obligation of a Borrower in favor of a beneficiary
who has requested the issuance of such Letter of Credit as a condition to a
transaction entered into in connection with such Borrower's ordinary course of
business. On or before the Amendment No. 4 Effective Date, all of the Borrowers
shall execute as joint and several co-account parties, and deliver to the Bank,
a Master Continuing Letter of Credit Agreement in favor of the Bank (the "Letter
of Credit Agreement"). When (i) a Borrower desires to obtain a Letter of Credit,
such Borrower, in its capacity as "applicant", shall deliver to the Bank not
later than 1:00 p.m. one Business Day prior to the requested date of issuance an
Application and Agreement for Irrevocable Standby Letter of Credit in the form
of Exhibit C to Amendment No. 4 (each, an "Application") duly completed and
executed by an authorized signatory of such applicant Borrower which shall
specify (i) the beneficiary of such Letter of Credit and the obligations of the
applicant Borrower in respect of which such Letter of Credit is to be issued,
(ii) such applicant Borrower's proposal as to the conditions under which a
drawing may be made under such Letter of Credit and the documentation to be
required in respect thereof, (iii) the maximum amount to be available under such
Letter of Credit, and (iv) the requested dates of issuance and expiration. Each
Letter of Credit shall be in form and substance reasonably satisfactory to the
Bank, with such provisions with respect to the conditions under which a drawing
may be made thereunder and the documentation required in respect of such drawing
as the Bank shall reasonably require. The Bank shall, on the proposed date of
issuance and subject to the terms and conditions of the Application and to the
other terms and conditions of this Agreement and the Letter of Credit Agreement,
issue the requested Letter of Credit.

 

(c)          Each payment by the Bank of a draft drawn under a Letter of Credit
shall give rise to an obligation on the part of the Borrowers to reimburse the
Bank immediately for the amount thereof as provided in the Letter of Credit
Agreement. The Bank agrees to notify the Borrowers in the event a draft is drawn
under a Letter of Credit.

 

8

 

 

(d)          To the maximum extent permitted by law, the Borrowers' obligation
to reimburse or pay the Bank in respect of a Letter of Credit for each payment
under or in respect of such Letter of Credit shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment which the Borrowers or any of them may have or have had
against the beneficiary of such Letter of Credit, the Bank, as issuer of such
Letter of Credit or any other Person, including, without limitation, any defense
based on (i) the failure of any drawing to conform to the terms of such Letter
of Credit, (ii) any drawing document proving to be forged, fraudulent or
invalid, or (iii) the legality, validity, regularity or enforceability of such
Letter of Credit; provided, that, with respect to any Letter of Credit, the
foregoing shall not relieve the Bank of any liability it may have to the
Borrowers for any actual damages sustained by the Borrower arising from a
wrongful payment under such Letter of Credit made as a result of the Bank's
gross negligence or willful misconduct. To the maximum extent permitted by law,
each Borrower waives the right to assert in any action or proceeding by the Bank
with regard to any Letter of Credit or any of the Reimbursement Obligations any
offsets or counterclaims which it may have, except for compulsory counterclaims
subject to Rule 13(a) of the Federal Rules of Civil Procedure or other analogous
procedural rule of the court in which the action or proceeding has been brought.

 

(e)          Concurrently with the issuance of each Letter of Credit, the
Borrowers shall deposit in an account with the Bank, in the name of the Borrower
but for the benefit of the Bank and under the sole dominion and control of the
Bank (the "LC Collateral Account"), an amount in cash equal to 105% of the
Letter of Credit Obligations in respect of such Letter of Credit. On or before
the Amendment No. 4 Effective Date all of the Borrowers shall execute and
deliver to the Bank a cash collateral agreement in form and substance
satisfactory to the Bank (the "Cash Collateral Agreement") pursuant to which the
Borrowers shall, on the terms and conditions set forth therein, grant to the
Bank a security interest in and on the LC Collateral Account in order to secure
the due payment and performance of the Reimbursement Obligations.

 

2.12         Article 3 (Representations and Warranties) of the Credit Agreement
is amended by restating the introductory paragraph thereof to read in its
entirety as follows:

 

In order to induce the Bank to enter into this Agreement and to make the Loans
and to issue the Letters of Credit herein provided for, the Borrowers hereby
covenants, represents and warrants to the Bank that:

 

2.13         Section 3.3 (Financial Condition; No Material Adverse Change) of
the Credit Agreement is hereby restated to read in its entirety as follows:

 

Section 3.3           Financial Condition; No Material Adverse Change.

 

(a)          The balance sheet of The ONE Group Hospitality and its
Subsidiaries, as of December 31, 2013 and the related consolidated statements of
income, members' equity and cash flows of The ONE Group and its Subsidiaries for
the fiscal year ended on such date, all on a consolidated basis, have heretofore
been furnished to the Bank, and are complete and correct in all material
respects and present fairly in all material respects the financial condition of
The ONE Group Hospitality and its Subsidiaries, on a consolidated basis, as at
such date and for the fiscal year then ended. Such financial statements have
been prepared in accordance with GAAP. None of the Borrowers has any material
contingent obligations, contingent liabilities or liability for taxes, which is
not reflected in the foregoing statements or in the notes thereto.

 

9

 

 

(b)          Since December 31, 2013, there has been no Material Adverse Change
in the business, assets, operations or condition, financial or otherwise, of the
Borrowers.

 

2.14         Section 4.2 (Conditions of each Loan) of the Credit Agreement is
hereby restated to read in its entirety as follows:

 

Section 4.2           Conditions of each Loan and each Letter of Credit.

 

The obligation of the Bank to make the initial Loan and to make each Loan
subsequent thereto and to issue each Letter of Credit shall be subject to the
fulfillment (to the satisfaction of the Bank) of the conditions set forth in
Section 4.1 and the following additional conditions precedent:

 

(a)          Borrowing Notice.

 

With respect to each Loan, the Bank shall have received a Borrowing Notice in
accordance with Section 2.3 hereof. With respect to each Letter of Credit, the
Bank shall have received an Application duly executed by the Borrowers.

 

(b)          Notes.

 

With respect to each Loan, the Bank shall have received a Note in the principal
amount of the requested Loan, executed by a duly authorized officer of each
Borrower.

 

(c)          Certificate.

 

The Bank shall have received a certificate dated the date of such of Loan or
Letter of Credit and effective as of such date, certifying that (i) no Default
or Event of Default under this Agreement exists on the date of such Loan or
Letter of Credit or would exist after giving effect to the requested Loan or
Letter of Credit and (ii) the representations and warranties contained in
Article 3 hereof are true and with the same effect as though such
representations and warranties were made on the date of such Loan or Letter of
Credit, except for changes in the ordinary course of business none of which,
either singly or in the aggregate, have had a Material Adverse Effect on the
Borrowers and except that representations and warranties made as of a specified
date shall continue to be true as of such date.

 

(d)          Other Information.

 

The Bank shall have received such other documentation and assurances as shall be
reasonably required by it in connection with such Loan and/or Letter of Credit.

 

2.15         Article 5 (Affirmative Covenants) of the Credit Agreement is
amended by restating the introductory paragraph thereof to read in its entirety
as follows:

 

The Borrowers hereby agree that, so long as any Note remains outstanding and
unpaid, any Letter of Credit Obligation remains outstanding or any other amount
is owing to the Bank hereunder the Borrowers shall:

 

10

 

 

2.16         Section 5.1 (Financial Information; Compliance Certificates and
Reporting Generally) of the Credit Agreement is amended by restating Sections
5.1(a) and 5.1(b) thereof to read in their entirety as follows:

 

(a)          Maintain a standard system of accounting in accordance with GAAP
and:

 

(i)          (A) Not later than 90 days after the close of each fiscal year of
The ONE Group Hospitality, furnish to the Bank the balance sheet and related
statement of income, members' equity and cash flows of The ONE Group Hospitality
and its Subsidiaries, all on a consolidating basis, as of the end of and for the
immediately preceding year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail prepared in
accordance with GAAP applied on a basis consistently maintained throughout the
periods involved and audited by Grant Thornton LLP or another firm of
independent certified public accountants reasonably satisfactory to the Bank
(without qualification or exception as to the scope of such audit); provided,
however, the Borrowers may satisfy their obligation to deliver the financial
statements described in this Section 5.1(a)(i) by furnishing to the Bank a copy
of The ONE Group Hospitality's annual report on Form 10-K in respect of such
fiscal year together with the financial statements required to be attached
thereto, provided The ONE Group Hospitality is required to file such annual
report on Form 10-K with the Securities and Exchange Commission and such filing
is actually made; and (B) not later than 90 days after the close of each fiscal
year, furnish to the Bank the consolidating balance sheets and related
consolidating statements of income, members' equity and cash flows of the
Borrowers as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail all certified by the President or chief financial officer of each
Borrower as presenting fairly in all material respects the consolidating
financial condition and results of operations of the Borrowers in accordance
with GAAP consistently applied, subject to normal year-end adjustments and the
absence of footnotes;

 

(ii)         (A) within 45 days after the close of each fiscal quarter of each
fiscal year of The ONE Group Hospitality, furnish to the Bank the consolidating
balance sheet and related consolidating statement of income, members' equity and
cash flows of The ONE Group Hospitality and its Subsidiaries, in each case, for
such quarter and for the period of the fiscal year ended as of the close of the
particular fiscal quarter, all certified by the President or chief financial
officer of The ONE Group Hospitality as presenting fairly in all material
respects the consolidating financial condition and results of operations of The
ONE Group Hospitality and its Subsidiaries in accordance with GAAP consistently
applied, subject to normal year-end adjustments and the absence of footnotes;
provided, however, the Borrowers may satisfy their obligation to deliver the
financial statements described in this Section 5.1(a)(ii) by furnishing to the
Bank a copy of The ONE Group Hospitality's quarterly report on Form 10-Q in
respect of such fiscal quarter together with the financial statements required
to be attached thereto, provided The ONE Group Hospitality is required to file
such annual report on Form 10-Q with the Securities and Exchange Commission and
such filing is actually made; and (B) within 45 days after the close of each
fiscal quarter of each fiscal year, furnish to the Bank the consolidating
balance sheets and related consolidating statements of income, members' equity
and cash flows of the Borrowers, in each case, for such quarter and for the
period of the fiscal year ended as of the close of the particular fiscal
quarter, all certified by the President or chief financial officer of each
Borrower as presenting fairly in all material respects the consolidating
financial condition and results of operations of the Borrowers in accordance
with GAAP consistently applied, subject to normal year-end adjustments and the
absence of footnotes; all of the foregoing to be at the expense of the
Borrowers.

 

11

 

 

(iii)        The Borrowers shall also with reasonable promptness furnish such
other data as may be reasonably requested by the Bank and shall upon reasonable
advance written notice at all reasonable times permit the Bank by or through any
of its officers, agents, employees, attorneys or accountants to review and
otherwise inspect (at the Borrower's office) and make extracts from, the
Borrowers' books and records in connection with or otherwise related to the
credit extended by the Bank pursuant to this Agreement.

 

(b)          At the same time as it delivers the quarterly financial statements
required pursuant to Section 5.1(a) hereof, deliver a Compliance Certificate and
at the same time as it delivers such annual financial statements, a certificate
of such accountants addressed to The ONE Group Hospitality and the Bank with
respect to such annual financial statements in the form previously delivered to
and approved by the Bank.

 

2.17         Section 5.6 (Financial Covenants) of the Credit Agreement is hereby
restated to read in its entirety as follows:

 

Section 5.6           Financial Covenants.

 

(a)          Maintain as of the last day of each fiscal quarter of The ONE Group
Hospitality, Adjusted Tangible Net Worth of not less than $14,500,000 in the
aggregate with respect to The ONE Group Hospitality and its Subsidiaries that
are Borrowers on a consolidated basis.

 

(b)          Have or maintain a Debt Service Coverage Ratio of not less than
1.25 to 1.00, measured at the end of each calendar quarter for the immediately
preceding four calendar quarters ending on such date of determination.

 

2.18         Article 6 (Negative Covenants) of the Credit Agreement is amended
by restating the introductory paragraph thereof to read in its entirety as
follows:

 

Each Borrower hereby agrees that so long as any Note remains outstanding and
unpaid, or any Letter of Credit Obligation remains outstanding or any other
amount is owing to the Bank hereunder, it shall not:

 

2.19         Article 7 (Events of Default) of the Credit Agreement is hereby
amended by restating the last full paragraph thereof to read in its entirety as
follows:

 

then, and in any such event, any or all of the following actions shall be taken:
(i) in the case of any of the events specified in subsection (f) or (g) of this
Article 7, the Commitment shall immediately terminate and the Bank shall have no
obligation to make any additional Loans or issue any additional Letters of
Credit hereunder and the then outstanding Loans hereunder (and all accrued
interest thereon), the Reimbursement Obligations and all other amounts owing
under the Loan Documents and the Notes shall immediately become due and payable,
and the Bank may exercise any and all remedies and other rights provided in the
Loan Documents, and (ii) in the case of any other event specified in this
Article 7, the Bank may, (x) by notice of default to the Borrowers, (1) declare
the Commitment to be immediately terminated, whereupon the Bank shall have no
obligation to make any additional Loans or issue any additional Letters of
Credit hereunder, (2) declare the Loans, all accrued and unpaid interest
thereon, the Reimbursement Obligations and all other amounts owing under any
Loan Documents to be due and payable, whereupon the same shall immediately
become due and payable, and (y) and (ii) exercise any and all remedies and other
rights provided in the Loan Documents. Except as expressly provided above in
this Article 7, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

 

12

 

 

3.           Amendments to other Loan Documents.

 

3.1           Notes. Each of Note No. 1, dated October 31, 2011, in the
principal amount of $1,250,000, executed by the Existing Borrowers in favor of
the Bank and the other Notes set forth on Schedule II attached hereto is hereby
amended, to the extent necessary, to provide that the term "Borrowers" as used
therein includes each of the New Borrowers.

 

3.2           Pledge Agreement – Subsidiary Borrowers. The Pledge Agreement –
Subsidiary Borrowers is hereby amended (i) to provide that the terms "Borrower"
and "Borrowers" as used therein includes each of the New Domestic Borrowers (ii)
by deleting in its entirety Schedule I thereto and substituting therefor
Schedule I to this Amendment.

 

4.           Acknowledgments and Confirmations.

 

4.1           Pledge Agreement – Subsidiary Borrowers. The ONE Group hereby:

 

(a)          confirms, acknowledges and agrees that (i) term "Borrowers" as used
in the Pledge Agreement – Subsidiary Borrowers, as amended by this Amendment
includes each of the New Domestic Borrowers, (ii) the term "Obligations" as used
in the Pledge Agreement – Subsidiary Borrowers, as amended by this Amendment (or
any other term or terms used therein to describe or refer to the indebtedness,
liabilities and obligations of (A) the Borrowers (including the New Borrowers)
and/or (B) the Guarantor, in either case, under the Credit Agreement and the
other Loan Documents to the Bank) includes, without limitation, the
indebtedness, liabilities and obligations of the Borrowers (including the New
Borrowers) under the Credit Agreement and the other Loan Documents, as amended
hereby or otherwise, and (iii) the Pledge Agreement – Subsidiary Borrowers, as
amended hereby, remains in full force and effect and is hereby ratified and
confirmed; and

 

(b)          reaffirms its continuing liability under the Pledge Agreement –
Subsidiary Borrowers.

 

4.1           Guarantee Agreement and Parent Pledge Agreement. The ONE Group
Hospitality, Inc., a Delaware corporation, formerly known as Committed Capital
Acquisition Corporation (the "Guarantor") hereby:

 

(a)          consents to the execution of this Amendment;

 

(b)          (i) confirms, acknowledges and agrees that the term "Obligations"
as used in the Pledge Agreement – [THE ONE GROUP, LLC / COMMITTED CAPITAL
ACQUISITION CORPORATION] , dated as of October 25, 2013, made by the Guarantor
in favor of the Bank (the "Parent Pledge Agreement") (or any other term or terms
used therein to describe or refer to the indebtedness, liabilities and
obligations of the Borrowers under the Credit Agreement and the other Loan
Documents to the Bank) includes, without limitation, the indebtedness,
liabilities and obligations of the Borrowers under the Credit Agreement and the
other Loan Documents, as amended hereby or otherwise, (ii) confirms,
acknowledges and agrees that the Parent Pledge Agreement remains in full force
and effect and is hereby ratified and confirmed, and (iii) reaffirms its
continuing liability under the Parent Pledge; and

 

13

 

 

(c)          (i) confirms, acknowledges and agrees that the term "Obligations"
as used in the Guarantee Agreement, dated as of October 25, 2013, made by the
Guarantor in favor of the Bank (the "Guarantee Agreement") (or any other term or
terms used therein to describe or refer to the indebtedness, liabilities and
obligations of the Borrowers under the Credit Agreement and the other Loan
Documents to the Bank) includes, without limitation, the indebtedness,
liabilities and obligations of the Borrowers under the Credit Agreement and the
other Loan Documents, as amended hereby or otherwise, (iii) confirms,
acknowledges and agrees that the Guarantee Agreement remains in full force and
effect and is hereby ratified and confirmed, and (iv) reaffirms its continuing
liability under the Guarantee Agreement.

 

5.           Representations and Warranties. To induce the Bank to enter into
this Amendment, each of the Existing Borrowers and the New Borrowers hereby
represents and warrants to the Bank as follows:

 

5.1           Immediately after giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties refer to or relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Event of Default has occurred and is continuing;

 

5.2           (i) The execution, delivery and performance by each of the
Existing Borrowers and the New Borrowers of this Amendment and, with respect to
the Domestic Borrowers, the Amended and Restated Security Agreement (referred to
below) are within its corporate or limited liability company powers and have
been duly authorized by all necessary corporate or limited liability company
action, (ii) this Amendment and, with respect to the Domestic Borrowers, the
Amended and Restated Security Agreement is the legal, valid and binding
obligation of such Borrowers enforceable against each of them in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and (iii) this
Amendment and the Amended and Restated Security Agreement and the execution,
delivery and performance thereof by each of the Borrowers party thereto does
not: (A) contravene the terms of any of the organizational documents of the such
Borrowers; (B) conflict with or would cause any breach or contravention of, or
the creation of any Lien (other than Liens permitted under the Loan Documents)
under, any document evidencing any contractual obligation to which any of the
such Borrowers is a party, or any order, injunction, writ or decree currently in
effect to which it or its respective property is subject; or (C) violate, in any
material respect, any requirement of law applicable thereto.

 

6.           Conditions Precedent to Effectiveness.

 

This Amendment, the addition of the New Borrowers as "Borrowers" and "Subsidiary
Borrowers" as provided in Section 1 hereof and the amendments contained in
Section 2 and Section 3 hereof shall become effective on the date (the
"Amendment No. 4 Effective Date") that the following conditions precedent shall
have been fulfilled:

 

14

 

 

6.1           Amendment No. 4. The Bank shall have received this Amendment,
executed by a duly authorized officer or officers of the Existing Borrowers and
the New Borrowers and confirmed by the Guarantor.

 

6.2           Amended and Restated Security Agreement. The Bank shall have
received a Second Amended and Restated Security Agreement in the form of Exhibit
B hereto (the "Amended and Restated Security Agreement"), executed by a duly
authorized officer or officers of the Domestic Borrowers, together with the
following: (i) instruments constituting Collateral, if any, duly indorsed in
blank by a duly authorized officer of each applicable Borrower; (ii) all
instruments and other documents, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Bank to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Amended and Restated Security Agreement; and (iii) such other
documents as the Bank may reasonably require in connection with the perfection
of its security interests in the Collateral.

 

6.3           Letter of Credit Agreement. The Bank shall have received a Letter
of Credit Agreement, executed by a duly authorized officer or officers of the
Borrowers.

 

6.4           Cash Collateral Agreement. The Bank shall have received a Cash
Collateral Agreement, executed by a duly authorized officer or officers of the
Borrowers

 

6.5           Amendment Fee. The Bank shall have received a non-refundable
amendment fee in the aggregate amount of $20,500.

 

6.6           New Borrowers. With respect to the addition of the New Borrowers
as Borrowers, the Bank shall have received:

 

(a)          (a)          A certificate, dated the Amendment No. 1 Effective
Date, of the chief financial officer or other analogous counterpart of each New
Borrower: (i) attaching a true and complete copy of the resolutions of its
Managing Person and of all documents evidencing all necessary limited liability
company action (in form and substance satisfactory to the Bank) taken by it to
authorize the Loan Documents to which it is a party and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its certificate
of formation and operating agreement, (iii) attaching a certificate of good
standing of the secretary of state of its organization or formation, issued not
more than 30 days prior to the Amendment No. 4 Effective Date, and (iv) setting
forth the incumbency of its officer or officers (or the equivalent) who may sign
the Loan Documents to which it is a party, including therein a signature
specimen of such officer or officers (or equivalent)1.

 

(b)          The Bank shall have received certificates of insurance or other
evidence reasonably satisfactory to the Bank that the insurance required by
Section 5.2(f)(i) with respect to the New Borrowers has been obtained and is in
effect.

 

(c)          The Bank shall have received Uniform Commercial Code financing
statements (or amendments), required by law or reasonably requested by the Bank
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Pledge Agreement – Subsidiary Borrowers, as amended by this
Amendment.

 



 

1 Revise as necessary for UK Borrowers

 

15

 

 

(d)          The Bank shall have received Uniform Commercial Code, tax and
judgment lien search reports with respect to each applicable public office where
Liens are or may be filed disclosing that there are no outstanding Liens of
record as of the Amendment No. 4 Effective Date in such official's office
covering any New Borrower as debtor thereunder or any Collateral attributable to
such New Borrower (in any case, other than Liens permitted to exist pursuant to
Section 6.1 of the Credit Agreement).

 

6.7           Certificates of Existing Borrowers. The Bank shall have received:

 

(a)          a certificate of the chief financial officer or other analogous
counterpart of each Existing Borrower: (i) attaching a true and complete copy of
the resolutions of its Managing Person and of all documents evidencing all
necessary limited liability company action (in form and substance satisfactory
to the Bank) taken by it to authorize this Amendment, the Amended and Restated
Security Agreement and the transactions contemplated hereby and thereby, (ii)
certifying that its certificate of formation and operating agreement have not
been amended since October 31, 2011, or, if so, setting forth the same, and
(iii) setting forth the incumbency of its officer or officers who may sign this
this Amendment and the Amended and Restated Security Agreement, including
therein a signature specimen of such officer or officers; and

 

(b)          a certificate of good standing of the secretary of state of the
state of organization or formation of each Existing Borrower, issued not more
than 30 days prior to the Amendment No. 4 Effective Date.

 

6.8           Legal Opinions. Counsel to the Existing Borrowers, the New
Domestic Borrowers and the Guarantor shall have delivered its opinion to, and in
form and substance reasonably satisfactory to, the Bank. Counsel to the New
Borrowers that are UK Borrowers shall have delivered its opinion to, and in form
and substance reasonably satisfactory to, the Bank.

 

6.9           USA Patriot Act. With respect to the New Borrowers, the Bank shall
have received, to the extent requested, all documentation and other information
required by regulatory authorities under applicable "know your customer" and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

7.           Reference to and Effect upon the Credit Agreement.

 

7.1           Effect. Except as specifically amended hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their terms and are hereby ratified and confirmed.

 

7.2           No Waiver; References. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Bank under the Credit Agreement, or constitute a waiver of any provision of
the Credit Agreement, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in:

 

16

 

 

(a)          the Credit Agreement to "this Agreement", "hereunder", "hereof",
"herein" or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby;

 

(b)          the other Loan Documents to the term "the Credit Agreement" shall
mean and be a reference to the Credit Agreement as amended hereby;

 

(c)          the Loan Documents to the (i) terms "Borrower" and "Borrowers"
shall include each of the New Borrowers, (ii) term Security Agreement shall mean
and be a reference to the Amended and Restated Security Agreement, (iii) term
Pledge Agreement – Subsidiary Borrowers shall mean and be a reference to the
Pledge Agreement – Subsidiary Borrowers as amended hereby, (iv) Notes shall mean
and be a reference to the Notes as amended hereby, and (v) term "the Loan
Documents" shall be deemed to include this Amendment;

 

(d)          Committed Capital Acquisition Corporation shall mean and be a
reference to The ONE Group Hospitality, Inc.

 

8.           Prior Agreement. The Credit Agreement and the other Loan Documents
shall each be deemed amended and supplemented hereby to the extent necessary, if
any, to give effect to the provisions of this Amendment. The Loan Documents are
hereby ratified and reaffirmed and shall remain in full force and effect. This
Amendment is not a novation and the terms and conditions of this Amendment shall
be in addition to, and supplemental to, all terms and conditions set forth in
the Loan Documents. In the event of any conflict or inconsistency between this
Amendment and the terms of such documents, the terms of this Amendment shall be
controlling, but such document shall not otherwise be affected or the rights
therein impaired. Except as specifically set forth herein, the execution,
delivery and effectiveness of this Amendment shall not (a) operate as a waiver
of any existing or future Default or Event of Default, whether known or unknown
or any right, power or remedy of the Bank or the Bank under the Credit
Agreement, or (b) constitute a waiver or amendment of any provision of the
Credit Agreement.

 

9.           Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

10.         Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature pages follow]

 

17

 

 

  BANKUNITED, N.A., as successor by merger to Herald National Bank         By:
/s/ Thomas F. Pergola   Name: Thomas F. Pergola   Title: Senior Vice President  
      THE ONE GROUP, LLC         By: /s/ Samuel Goldfinger   Name: Samuel
Goldfinger   Title: Chief Financial Officer         ONE 29 PARK MANAGEMENT, LLC
        By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger   Title: Chief
Financial Officer         STK-LAS VEGAS, LLC         By: /s/ Samuel Goldfinger  
Name: Samuel Goldfinger   Title: Chief Financial Officer         STK ATLANTA,
LLC         By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger   Title: Chief
Financial Officer         CA ALDWYCH LIMITED         By: /s/ Samuel Goldfinger  
Name: Samuel Goldfinger   Title: Chief Financial Officer         HIP HOSPITALITY
LIMITED         By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger   Title:
Chief Financial Officer

 

Signatures Continued on Following Page

 

Signature Page to The ONE Group Amendmet No. 4 and Addendum to Credit Agreement

 

 

 

 

  STK CHICAGO LLC         By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger  
Title: Chief Financial Officer         STK-LA, LLC         By: /s/ Samuel
Goldfinger   Name: Samuel Goldfinger   Title: Chief Financial Officer        
STK MIAMI, LLC         By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger  
Title: Chief Financial Officer         STK MIAMI SERVICE, LLC         By: /s/
Samuel Goldfinger   Name: Samuel Goldfinger   Title: Chief Financial Officer    
    STK MIDTOWN HOLDINGS, LLC         By: /s/ Samuel Goldfinger   Name: Samuel
Goldfinger   Title: Chief Financial Officer         STK MIDTOWN, LLC         By:
/s/ Samuel Goldfinger   Name: Samuel Goldfinger   Title: Chief Financial Officer
        STK ORLANDO LLC         By: /s/ Samuel Goldfinger   Name: Samuel
Goldfinger   Title: Chief Financial Officer

 

Signatures Continued on Following Page

 

Signature Page to The ONE Group Amendment No. 4 and Addendum to Credit Agreement

 

 

 

 

  T.O.G. (ALDWYCH) LIMITED         By: /s/ Samuel Goldfinger   Name: Samuel
Goldfinger   Title: Chief Financial Officer         T.O.G. (UK) LIMITED        
By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger   Title: Chief Financial
Officer         TOG BISCAYNE, LLC         By: /s/ Samuel Goldfinger   Name:
Samuel Goldfinger   Title: Chief Financial Officer         WSATOG (MIAMI) LLC  
      By: /s/ Samuel Goldfinger   Name: Samuel Goldfinger   Title: Chief
Financial Officer

 

Signatures Continued on Following Page

 

Signature Page to The ONE Group Amendment No. 4 and Addendum to Credit Agreement

 

 

 

 

AGREED TO AND CONFIRMED:       THE ONE GROUP HOSPITALITY, INC.         By: /s/
Samuel Goldfinger   Name: Samuel Goldfinger   Title: Chief Financial Officer  

 

Signature Page to The ONE Group Amendment No. 4 and Addendum to Credit Agreement

 

 

 

 

EXHIBIT A

 

FORM OF NOTE

 

$__________________ _______ __, 201_   New York, New York

 

FOR VALUE RECEIVED, the undersigned, THE ONE GROUP, LLC, a Delaware limited
liability company, ONE 29 PARK MANAGEMENT, LLC, a New York limited liability
company, STK-LAS VEGAS, LLC, a Nevada limited liability company, STK ATLANTA,
LLC, a Georgia limited liability company, CA ALDWYCH LIMITED, a private limited
company organized under the laws of the United Kingdom, HIP HOSPITALITY LIMITED,
a private limited company organized under the laws of the United Kingdom,
STK CHICAGO LLC, an Illinois limited liability company, STK-LA, LLC, a New York
limited liability company, STK MIAMI, LLC, a Florida limited liability company,
STK MIAMI SERVICE, LLC, a Florida limited liability company, STK MIDTOWN
HOLDINGS, LLC, a New York limited liability company, STK MIDTOWN, LLC, a New
York limited liability company, STK ORLANDO LLC, a Florida limited liability
company, T.O.G. (ALDWYCH) LIMITED, a private limited company organized under the
laws of the United Kingdom, T.O.G. (UK) LIMITED, a private limited company
organized under the laws of the United Kingdom, TOG BISCAYNE, LLC, a Florida
limited liability company, and WSATOG (MIAMI) LLC, a Delaware limited liability
company (each hereinafter referred to individually as a "Borrower", and
collectively, as the "Borrowers"), hereby jointly and severally promise to pay
to the order of BANKUNITED, N.A., as successor by merger to Herald National Bank
(the "Bank") ____________________________________ DOLLARS ($___________) or if
less, the unpaid principal amount of the Loan made by the Bank to the Borrowers
on the date hereof, in the amounts and at the times set forth in the Credit
Agreement, dated as of October 31, 2011 (as amended and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement"), among the Borrowers and the Bank, and to pay interest
from the date of the making of such Loan on the principal balance of such Loan
from time to time outstanding at the rate or rates and at the times set forth in
the Credit Agreement, in each case at the office of the Bank located at 58 South
Service Road, Suite 120, Melville, New York 11747, or at such other place or
other manner as the Bank may designate in writing from time to time, in lawful
money of the United States of America in immediately available funds. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

The Loan evidenced by this Note is prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement. This Note is subject to, and
should be construed in accordance with, the provisions of the Credit Agreement
and is entitled to the benefits and security set forth in the Loan Documents.

 

The Bank is hereby authorized to record on the schedule annexed hereto, and any
continuation sheets which the Bank may attach hereto, (a) the date of the Loan
made by the Bank, (b) the amount thereof, and (c) each payment or prepayment of
the principal of, each such Loan. No failure to so record or any error in so
recording shall affect the obligation of the Borrowers to repay the Loans,
together with interest thereon, as provided in the Credit Agreement, and the
outstanding principal balance of the Loan as set forth in such schedule shall be
presumed to be correct absent manifest error.

 

 

 

 

Except as specifically otherwise provided in the Credit Agreement, each Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.

 

This Note may only be amended by an instrument in writing executed pursuant to
the provisions of Section 8.2 of the Credit Agreement.

 

- 2 -

 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS.

 

  THE ONE GROUP, LLC         By:     Name: Samuel Goldfinger   Title: Chief
Financial Officer         ONE 29 PARK MANAGEMENT, LLC         By:     Name:
Samuel Goldfinger   Title: Chief Financial Officer         STK-LAS VEGAS, LLC  
      By:     Name: Samuel Goldfinger   Title: Chief Financial Officer        
STK ATLANTA, LLC         By:     Name: Samuel Goldfinger   Title: Chief
Financial Officer         CA ALDWYCH LIMITED         By:     Name: Samuel
Goldfinger   Title: Chief Financial Officer         HIP HOSPITALITY LIMITED    
    By:     Name: Samuel Goldfinger   Title: Chief Financial Officer         STK
CHICAGO LLC         By:     Name: Samuel Goldfinger   Title: Chief Financial
Officer

 

Signatures Continued on Following Page

 

Signature Page to The ONE Group Note

 

 

 

 

  STK-LA, LLC         By:     Name: Samuel Goldfinger   Title: Chief Financial
Officer         STK MIAMI, LLC         By:     Name: Samuel Goldfinger   Title:
Chief Financial Officer         STK MIAMI SERVICE, LLC         By:     Name:
Samuel Goldfinger   Title: Chief Financial Officer         STK MIDTOWN HOLDINGS,
LLC         By:     Name: Samuel Goldfinger   Title: Chief Financial Officer    
    STK MIDTOWN, LLC         By:     Name: Samuel Goldfinger   Title: Chief
Financial Officer         STK ORLANDO LLC         By:     Name: Samuel
Goldfinger   Title: Chief Financial Officer         T.O.G. (ALDWYCH) LIMITED    
    By:     Name: Samuel Goldfinger   Title: Chief Financial Officer        
T.O.G. (UK) LIMITED         By:     Name: Samuel Goldfinger   Title: Chief
Financial Officer

 

Signatures Continued on Following Page

 

Signature Page to The ONE Group Note

 

 

 

 

  TOG BISCAYNE, LLC         By:     Name: Samuel Goldfinger   Title: Chief
Financial Officer         WSATOG (MIAMI) LLC         By:     Name: Samuel
Goldfinger   Title: Chief Financial Officer

 

Signature Page to The ONE Group Note

 

 

 

 

SCHEDULE TO NOTE

 

Date  

Amount

of Loan

 

Amount of

principal, paid or

prepaid

 

Notation

made by

             

 

Signature Page to The ONE Group Note

 

 

 

  

EXHIBIT B

 

FORM OF SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT, dated August 6, 2014, effective
as of June 30, 2014 among THE ONE GROUP, LLC, a Delaware limited liability
company, ONE 29 PARK MANAGEMENT, LLC, a New York limited liability company,
STK-LAS VEGAS, LLC, a Nevada limited liability company, STK ATLANTA, LLC, a
Georgia limited liability company (hereinafter referred to individually as an
"Existing Borrower", and collectively, as the "Existing Borrowers"), STK CHICAGO
LLC, an Illinois limited liability company, STK-LA, LLC, a New York limited
liability company, STK MIAMI, LLC, a Florida limited liability company,
STK MIAMI SERVICE, LLC, a Florida limited liability company, STK MIDTOWN
HOLDINGS, LLC, a New York limited liability company, STK MIDTOWN, LLC, a New
York limited liability company, STK ORLANDO LLC, a Florida limited liability
company, TOG BISCAYNE, LLC, a Florida limited liability company, and WSATOG
(MIAMI) LLC, a Delaware limited liability company (hereinafter referred to
individually as a "New Subsidiary", and collectively, as the "New Subsidiaries";
the "Existing Borrowers and the New Subsidiaries are hereinafter sometimes
referred to individually as a "Borrower", and collectively, as the "Borrowers")
and BANKUNITED, N.A., as successor by merger to Herald National Bank (the
"Bank").

 

The Existing Borrowers and the Bank have heretofore entered into a Credit
Agreement, dated as of October 31, 2011 (as heretofore amended from time to
time, the "Existing Credit Agreement") and in connection therewith, the Existing
Borrowers and the Bank entered into an Amended and Restated Security Agreement,
dated as of January 24, 2013 (the "Existing Security Agreement").

 

The Existing Borrowers and the Bank have agreed to amend the Existing Credit
Agreement to, inter alia, increase the Commitment thereunder (as defined
therein) and add the New Subsidiaries and the UK Borrowers (as defined in the
Credit Agreement referred to below) as Borrowers thereunder, pursuant to
Amendment No. 4 to Credit Agreement, dated as of the date hereof, among the
Existing Borrowers, the New Subsidiaries, the UK Borrowers and the Bank
("Amendment No. 4"; the Existing Credit Agreement as amended by Amendment No. 4
and as it may hereafter be further amended, supplemented, restated or otherwise
modified from time to time, is hereinafter referred to as the "Credit
Agreement).

 

It is a condition precedent to the Bank entering into Amendment No. 4 that the
Borrowers execute and deliver this Agreement.

 

Accordingly, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby amend
and restate the Existing Security Agreement in its entirety as follows:

 

Section 1.          Definitions

 

(a) Unless the context otherwise requires, capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b) As used herein, the following terms shall have the following meanings:

 

"Account Debtor": as defined in the NYUCC.

 

"Accounts": as defined in the NYUCC.

 

 

 

 

"Accounts Receivable": all Accounts and all right, title and interest in any
returned goods, together with all rights, titles, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 

"Chattel Paper": as defined in the NYUCC.

 

"Collateral": all personal property of the Borrowers of every kind and nature,
wherever located, whether now owned or hereafter acquired or arising, and all
Proceeds and products thereof, including, without limitation, all (i) Accounts
Receivable, (ii) Equipment, (iii) General Intangibles, (iv) Inventory, (v)
Instruments, (vi) Pledged Debt, (vii) Pledged Equity, (viii) Documents, (ix)
Chattel Paper (whether tangible or electronic), (x) Deposit Accounts,
(xi) Letter of Credit Rights (whether or not the letter of credit is evidenced
in writing), (xii) Commercial Tort Claims, (xiii) Intellectual Property, (xiv)
Supporting Obligations, (xv) any other contract rights or rights to the payment
of money, (xvi) insurance claims and proceeds, (xvii) tort claims and (xviii)
unless otherwise agreed upon in writing by the Borrowers and the Bank, other
property owned or held by or on behalf of the Borrowers that may be delivered to
and held by the Bank pursuant to the terms hereof. Notwithstanding anything to
the contrary in any Loan Document, for purposes hereof, the term "Collateral"
shall not include any right under any General Intangible if the granting of a
security interest therein or an assignment thereof would violate any enforceable
provision of such General Intangible.

 

"Commercial Tort Claims": as defined in the NYUCC.

 

"Copyright License": any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
any right to any Borrower under any Copyright now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.

 

"Copyrights": all of the following now owned or hereafter acquired by each
Borrower: (i) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (ii) all registrations and applications for registration of
any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

 

"Deposit Accounts": as defined in the NYUCC.

 

"Documents": as defined in the NYUCC.

 

"Equipment": as defined in the NYUCC, and shall include, without limitation, all
equipment, furniture and furnishings, and all tangible personal property similar
to any of the foregoing, including tools, parts and supplies of every kind and
description, and all improvements, accessions or appurtenances thereto, that are
now or hereafter owned by any Borrower.

 

"Equity Interests": with respect to (i) a corporation, the capital stock
thereof, (ii) a partnership, any partnership interest therein, including all
rights of a partner in such partnership, whether arising under the partnership
agreement of such partnership or otherwise, (iii) a limited liability company,
any membership interest therein, including all rights of a member of such
limited liability company, whether arising under the limited liability company
agreement of such limited liability company or otherwise, (iv) any other firm,
association, trust, business enterprise or other entity that is similar to any
other Person listed in clauses (i), (ii) and (iii), and this clause (iv), of
this definition, any equity interest therein or any other interest therein that
entitles the holder thereof to share in the net assets, revenue, income,
earnings or losses thereof or to vote or otherwise participate in any election
of one or more members of the managing body thereof and (v) all warrants and
options in respect of any of the foregoing and all other securities that are
convertible or exchangeable therefor.

 

-2-

 

 

"General Intangibles": as defined in the NYUCC, and shall include, without
limitation, all corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, interest rate protection agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims,
guarantees, claims, security interests or other security held by or granted to
any Borrower to secure payment by an Account Debtor of any of the Accounts
Receivable or payment by the relevant obligor of any of the Pledged Debt.

 

"Instruments": as defined in the NYUCC.

 

"Intellectual Property": all intellectual and similar property of each Borrower
of every kind and nature now owned or hereafter acquired by such Borrower,
including inventions, designs, patents, copyrights, trademarks, and
registrations thereof, Patents, Copyrights, Trademarks, Licenses, trade secrets,
confidential or proprietary technical and business information, customer lists,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

"Inventory": as defined in the NYUCC, and shall include, without limitation, all
goods of each Borrower, whether now owned or hereafter acquired, held for sale
or lease, or furnished or to be furnished by any Borrower under contracts of
service, or consumed in any Borrower's business, including raw materials, work
in process, packaging materials, finished goods, semi-finished inventory, scrap
inventory, manufacturing supplies and spare parts, and all such goods that have
been returned to or repossessed by or on behalf of any such Borrower.

 

"Letter of Credit Rights": as defined in the NYUCC.

 

"License": any Patent License, Trademark License, Copyright License or other
license or sublicense to which each Borrower is a party, including those listed
on Schedule 4.

 

"NYUCC": the UCC as in effect from time to time in the State of New York.

 

"Obligations": (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (y) all other monetary obligations, including reimbursement
obligations, fees, commissions, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of each Borrower, the Guarantor or any other
guarantor under the Credit Agreement and the other Loan Documents, or that are
otherwise payable under the Credit Agreement or any other Loan Document, and
(ii) the due and punctual performance of all covenants, agreements, obligations
and liabilities of each Borrower, the Guarantor or any other guarantor under or
pursuant to the Credit Agreement and the other Loan Documents.

 

-3-

 

  

"Patent License": any written agreement, now or hereafter in effect, granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Borrower or which any Borrower otherwise has the
right to license, is in existence, or granting to any Borrower any right to
make, use or sell any invention on which a Patent, now or hereafter owned by any
third party, is in existence, and all rights of each Borrower under any such
agreement.

 

"Patents": all of the following now owned or hereafter acquired by each
Borrower: (i) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule 4, and
(ii) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use or sell the inventions disclosed or claimed therein.

 

"Pledged Debt": all right, title and interest of each Borrower to the payment of
any loan, advance or other debt of every kind and nature (other than Accounts
Receivable and General Intangibles), whether due or to become due, whether or
not it has been earned by performance, and whether now or hereafter acquired or
arising in the future, other than intercompany debt among the Borrower incurred
for cash management purposes in the ordinary course of business.

 

"Pledged Equity": with respect to each Borrower, all right, title and interest
of such Borrower in all Equity Interests of any now existing or hereafter
acquired or organized wholly owned Subsidiary, whether now or hereafter acquired
or arising in the future (other than STK-LA, LLC).

 

"Pledged Securities": the Pledged Debt, the Pledged Equity and all notes,
chattel paper, instruments, certificates, files, records, ledger sheets and
documents covering, evidencing, representing or relating to any of the
foregoing, in each case whether now existing or owned or hereafter arising or
acquired.

 

"Proceeds": as defined in the NYUCC, and shall include, without limitation, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, including (i) any
claim of any Borrower against any third party for (and the right to sue and
recover for and the rights to damages or profits due or accrued arising out of
or in connection with) past, present or future infringement or dilution of any
Intellectual Property now or hereafter owned by any Borrower, or licensed under
any license, (ii) subject to Section 6, all rights and privileges with respect
to, and all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, any of the Pledged
Securities and (iii) any and all other amounts from time to time paid or payable
under or in connection with the Collateral.

 

"Security Interest": as defined in Section 2(a).

 

"Supporting Obligations": as defined in the NYUCC.

 

"Trademark License": any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
to any Borrower any right to use any Trademark now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.

  

-4-

 

  

"Trademarks": all of the following now owned or hereafter acquired by any
Borrower: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule 4, (ii) all goodwill associated therewith or symbolized
thereby and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

"UCC": with respect to any jurisdiction, the Uniform Commercial Code as from
time to time in effect in such jurisdiction.

 

(c) The principles of construction specified in Section 1.2 of the Credit
Agreement shall be applicable to this Security Agreement.

 

Section 2.          Grant of Security Interest; No Assumption of Liability

 

(a) As security for the payment or performance, as applicable, when due, in full
of the Obligations, each Borrower hereby bargains, sells, conveys, assigns, sets
over, pledges, hypothecates and transfers to the Bank, and hereby grants to the
Bank, a security interest in, all of the right, title and interest of such
Borrower in, to and under the Collateral (the "Security Interest"). Without
limiting the foregoing, the Bank is hereby authorized to file one or more
financing statements, continuation statements, recordation filings or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by any Borrower, without the signature
of such Borrower, and naming such Borrower as debtor and the Bank as secured
party.

 

(b) The Security Interest is granted as security only and shall not subject the
Bank to, or in any way alter or modify, any obligation or liability of any
Borrower with respect to or arising out of the Collateral.

 

Section 3.          Delivery of the Collateral

 

Each Borrower shall promptly deliver or cause to be delivered to the Bank any
and all notes, chattel paper, instruments, certificates, files, records, ledger
sheets and documents covering, evidencing, representing or relating to any of
the Pledged Securities, or any other amount that becomes payable under or in
connection with any Collateral, owned or held by or on behalf of such Borrower,
in each case accompanied by (i) in the case of any notes, chattel paper,
instruments or stock certificates, stock powers duly executed in blank or other
instruments of transfer satisfactory to the Bank and such other instruments and
documents as the Bank may reasonably request and (ii) in all other cases, proper
instruments of assignment duly executed by such Borrower and such other
instruments or documents as the Bank may reasonably request. Each Borrower will
cause any Pledged Debt owed or owing to such Borrower by any Person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Bank pursuant to the terms hereof. Upon any Event of Default, each Borrower
shall cause each issuer of Pledged Equity that constitutes uncertificated
securities to (i) register transfer of each item of such Pledged Equity in the
name of the Bank and (ii) deliver to the Bank by telecopy a certified copy of
the then current register of equity-holders in such issuer, with such transfer
and any other pledges of equity duly noted.

  

-5-

 

 

Section 4.          Representations and Warranties

 

Each Borrower represents and warrants to the Bank that:

 

(a) Each Borrower has good and valid rights in and title to the Collateral and
has full power and authority to grant to the Bank the Security Interest in the
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Security Agreement, without the consent or
approval of any other person other than any consent or approval which has been
obtained.

 

(b) Schedule 1 sets forth (i) all locations where such Borrower maintains any
books or records relating to any Accounts Receivable or Pledged Debt (with each
location at which chattel paper, if any, is kept being indicated by an "*"),
(ii) all other material places of business of such Borrower and all other
locations where such Borrower maintains any Collateral and (iii) the names and
addresses of all persons other than the Borrowers that have possession of any of
its Collateral.

 

(c) The Security Interest constitutes: (i) a legal and valid Lien on and
security interest in all of the Collateral securing the payment and performance
of the Obligations; (ii) subject to (A) filing Uniform Commercial Code financing
statements, or other appropriate filings, recordings or registrations containing
a description of the Collateral owned or held by or on behalf of any Borrower
(including, without limitation, a counterpart or copy of this Security
Agreement) in each applicable governmental, municipal or other office, (B) the
delivery to the Bank of any instruments or certificated securities included in
such Collateral and (C) the execution and delivery of an agreement among any
Borrower, the Bank and the depositary bank with respect to each Deposit Account
not maintained at the Bank pursuant to which the depositary bank agrees to
accept instructions directing the disposition of funds in such Deposit Account
from the Bank, a perfected security interest in such Collateral to the extent
that a security interest may be perfected by filing, recording or registering a
financing statement or analogous document, or by the Bank's taking possession of
such instruments or certificated securities included in such Collateral or by
the Bank’s obtaining control of such Deposit Accounts, in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the UCC or other applicable law in such jurisdictions; and (iii) subject to
the receipt and recording of this Agreement or other appropriate instruments or
certificates with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, a security interest that shall be
perfected in all Collateral consisting of Intellectual Property in which a
security interest may be perfected by a filing or recordation with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable.

 

(d) The Security Interest is and shall be prior to any other Lien on any of the
Collateral owned or held by or on behalf of each Borrower other than Liens
expressly permitted pursuant to the Loan Documents. The Collateral owned or held
by or on behalf of each Borrower is so owned or held by it free and clear of any
Lien, except for Liens granted pursuant to this Security Agreement and other
Liens expressly permitted pursuant to the Loan Documents.

 

(e) With respect to each Account Receivable: (i) no transaction giving rise to
such Account Receivable violated or will violate any Requirement of Law, the
violation of which could reasonably be expected to have a Material Adverse
Effect, (ii) no such Account Receivable is subject to terms prohibiting the
assignment thereof or requiring notice or consent to such assignment, except for
notices and consents that have been obtained and (iii) each such Account
Receivable represents a bona fide transaction which requires no further act on
any Borrower's part to make such Account Receivable payable by the account
debtor with respect thereto, and, to each Borrower's knowledge, no such Account
Receivable is subject to any offsets or deductions and no such Account
Receivable represents any consignment sales, guaranteed sale, sale or return or
other similar understanding or any obligation of any Affiliate of any Borrower.

 

-6-

 

 

(f) With respect to all Inventory: (i) such Inventory is located on the premises
set forth on Schedule 1 hereto, or is Inventory in transit for sale in the
ordinary course of business, (ii) such Inventory was not produced in violation
of the Fair Labor Standards Act or subject to the "hot goods" provisions
contained in Title 29 U.S.C. §215, (iii) no such Inventory is subject to any
Lien other than Liens permitted by Section 6.1 of the Credit Agreement,
(iv) except as permitted hereby or by the Credit Agreement, and except for
Inventory located at the locations set forth on Part C of Schedule 1, no such
Inventory is on consignment or is now stored or shall be stored any time after
the Effective Date with a bailee, warehouseman or similar Person, unless the
Borrowers have delivered to the Bank landlord waivers, non-disturbance or
similar agreements (each in form and substance satisfactory to the Bank)
executed by such bailee, warehouseman or similar Person and (v) such Inventory
has been acquired by a Borrower in the ordinary course of business

 

(g) Attached hereto as Schedule 2 is a true and correct list of all of the
Pledged Equity owned or held by or on behalf of each Borrower, in each case
setting forth the name of the issuer of such Pledged Equity, the number of any
certificate evidencing such Pledged Equity, the registered owner of such Equity
Interest, the number and class of such Pledged Equity and the percentage of the
issued and outstanding Equity Interests of such class represented by such
Pledged Equity. The Pledged Equity has been duly authorized and validly issued
and is fully paid and nonassessable, and is free and clear of all Liens other
than Liens granted pursuant to this Security Agreement and other Liens expressly
permitted by the Loan Documents.

 

(h) Attached hereto as Schedule 3 is a true and correct list of (i) all of the
Pledged Debt owned by or on behalf of each Borrower, in each case setting forth
the name of the party from whom such Pledged Debt is owed or owing, the
principal amount thereof, the date of incurrence thereof and the maturity date,
if any, with respect thereto and (ii) all unpaid intercompany transfers of goods
sold and delivered, or services rendered, by or to each Borrower. All Pledged
Debt owed or owing to any Borrower will be on and as of the date hereof
evidenced by one or more promissory notes pledged to the Bank under the Security
Agreement.

 

(i) Attached hereto as Schedule 4 is a true and correct list of Intellectual
Property owned by or on behalf of each Borrower, in each case identifying each
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License in sufficient detail and setting forth with respect to each such
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License, the registration number, the date of registration, the jurisdiction of
registration and the date of expiration thereof.

 

Section 5.          Covenants

 

(a) Each Borrower shall provide the Bank with not less than 10 Business Days
prior written notice of any change (i) in its legal name, (ii) in its
jurisdiction of organization or formation, (iii) in the location of its chief
executive office or principal place of business, (iv) in its identity or legal
or organizational structure or (v) in its organization identification number or
its Federal Taxpayer Identification Number. No Borrower shall effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Bank to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (subject only to Liens
expressly permitted to be prior to the Security Interest pursuant to the Loan
Documents). Each Borrower shall promptly notify the Bank if any material portion
of the Collateral owned or held by or on behalf of each Borrower is damaged or
destroyed.

 

-7-

 

 

(b) Each Borrower shall maintain, at its own cost and expense, such complete and
accurate records with respect to the Collateral owned or held by it or on its
behalf as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which it is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of such Collateral, and, at such time or times as the Bank may
reasonably request, promptly to prepare and deliver to the Bank copies of such
records duly certified by an officer of such Borrower.

 

(c) From time to time at the reasonable request of the Bank, the Borrowers shall
deliver to the Bank a certificate executed by the chief executive officer, the
president, the chief operating officer or the chief financial officer of such
Borrower, (i) setting forth (A) a list of all Subsidiaries of each Borrower and
the capitalization of each such Subsidiary, (B) any name change of any Borrower
since the date hereof or the date of the most recent certificate delivered
pursuant to this paragraph, (C) any mergers or acquisitions in or to which any
Borrower was a party since the date hereof or the date of the most recent
certificate delivered pursuant to this paragraph, (D) the locations of all
Collateral and (E) a list of all Intellectual Property owned by or on behalf of
each Borrower, or in each case confirming that there has been no change in the
information described in the foregoing clauses of this clause (c) since the date
hereof or the date of the most recent certificate delivered pursuant to this
paragraph and (ii) certifying that the Borrowers are in compliance with all of
the terms of this Security Agreement.

 

(d) Each Borrower shall, at its own cost and expense, take any and all
commercially reasonable actions reasonably necessary to defend title to the
Collateral owned or held by it or on its behalf against all persons and to
defend the Security Interest of the Bank in such Collateral and the priority
thereof against any Lien not expressly permitted pursuant to the Loan Documents.

 

(e) Each Borrower shall, at its own expense, execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Bank may from time to time reasonably request to preserve,
protect and perfect the Security Interest granted by it and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with its execution and delivery of this Security Agreement, the
granting by it of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith.

 

(f) The Bank and such persons as the Bank may reasonably designate shall have
the right, at the reasonable cost and expense of the Borrowers, and upon
reasonable prior written notice, at reasonable times and during normal business
hours, to inspect all of its records (and to make extracts and copies from such
records) at the Borrowers’ chief executive office, to discuss its affairs with
its officers and independent accountants and to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral.

 

(g) Each Borrower shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof, and the Borrowers shall indemnify and hold
harmless the Bank from and against any and all liability for such performance.

 

(h) No Borrower shall make or permit to be made an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, nor grant
any other Lien in respect of such Collateral, except as expressly permitted by
the Loan Documents. Except for the Security Interest or a transfer permitted by
the Loan Documents, no Borrower shall make or permit to be made any transfer of
such Collateral, and each Borrower shall remain at all times in possession of
such Collateral and shall remain the direct owner, beneficially and of record,
of the Pledged Equity included in such Collateral, except that prior to the
occurrence of an Event of Default, any Borrower may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Security Agreement, the Credit Agreement or any other Loan Document.

 

-8-

 

 

(i) The Borrowers, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.2(f) of the Credit Agreement, which
insurance shall be against all risks customarily insured against by similar
businesses operating in similar markets. All policies covering such insurance
(i) shall contain a standard loss payable clause and shall, in the case of
casualty coverage, name the shall name the Bank as loss payee up to the amount
outstanding on any Loans in respect of each claim relating to the Collateral and
resulting in a payment thereunder and (ii) shall be indorsed to provide, in
respect of the interests of the Bank, that (A) in the case of liability
coverage, the Bank shall be an additional insured, (B) 30 days' prior written
notice of any cancellation thereof shall be given to the Bank and (C) in the
event that any Borrower at any time or times shall fail to pay any premium in
whole or part relating thereto, the Bank may, in its sole discretion, pay such
premium. Each Borrower irrevocably makes, constitutes and appoints the Bank (and
all officers, employees or agents designated by the Bank) as such Borrower's
true and lawful agent (and attorney-in-fact) for the purpose, during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto; provided that payment by an insurer in respect
of a claim made under liability insurance maintained by any Borrower may be made
directly to the Person who shall have incurred the liability which is the
subject of such claim. In the event that any Borrower at any time or times shall
fail to obtain or maintain any of the policies of insurance required hereby or
to pay any premium in whole or part relating thereto, the Bank may, without
waiving or releasing any obligation or liability of the Borrowers hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Bank deems advisable. All sums disbursed by the Bank in
connection with this paragraph, including reasonable attorneys' fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Borrowers to the Bank and shall be additional Obligations secured
hereby.

 

(j) Each Borrower shall: (i) for each Trademark material to the conduct of such
Borrower's business, (A) maintain (and shall cause each of its licensees to
maintain) such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (B) maintain (and shall cause each of its licensees to
maintain) the quality of products and services offered under such Trademark,
(C) display (and shall cause each of its licensees to display) such Trademark
with notice of federal or foreign registration to the extent necessary and
sufficient to establish and preserve its rights under applicable law and (D) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party valid and legal rights; (ii) notify the Bank promptly if it knows or
has reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Borrower's ownership of any Intellectual
Property, its right to register the same, or to keep and maintain the same;
(iii) promptly inform the Bank in the event that it shall, either itself or
through any agent, employee, licensee or designee, file an application for any
Intellectual Property (or for the registration of any Patent, Trademark or
Copyright) with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, and,
upon request of the Bank, execute and deliver any and all agreements,
instruments, documents and papers as the Bank may request to evidence the Bank's
security interest in such Patent, Trademark or Copyright, and each Borrower
hereby appoints the Bank as its attorney-in-fact to execute and file upon the
occurrence and during the continuance of an Event of Default such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable; and (iv)
take all necessary steps that are consistent with the practice in any proceeding
before the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, to maintain and
pursue each material application relating to the Patents, Trademarks or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Borrower's business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties. In the event that any Borrower becomes aware that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Borrower's business has been or is about to be infringed, misappropriated or
diluted by a third party, such Borrower promptly shall notify the Bank and
shall, if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral. Upon and during
the continuance of an Event of Default, the Borrowers shall use their reasonable
commercial efforts to obtain all requisite consents or approvals by the licensee
of each Copyright License, Patent License or Trademark License to effect the
assignment of all of the Borrowers' right, title and interest thereunder to the
Bank or its designee.

 

-9-

 

 

Section 6.          Certain Rights as to the Collateral; Attorney-In-Fact

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i)         The Borrowers shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Security Agreement and the other
Loan Documents, provided that the Borrowers shall not exercise or refrain from
exercising any such right without the prior written consent of the Bank if such
action or inaction would have a material adverse effect on the value of the
Collateral, or any part thereof, or the validity, priority or perfection of the
security interests granted hereby or the remedies of the Bank hereunder.

 

(ii)         The Borrowers shall be entitled to receive and retain any and all
dividends, principal, interest and other distributions paid in respect of the
Collateral to the extent not prohibited by this Security Agreement or the other
Loan Documents, provided that any and all (A) dividends, principal, interest and
other distributions paid or payable other than in cash in respect of, and
instruments (other than checks in payment of cash dividends) and other Property
received, receivable or otherwise distributed in respect of, or in exchange for,
Collateral, (B) dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Collateral, shall be, and shall forthwith
be delivered to the Bank to be held as, Collateral and shall, if received by the
Borrowers, be received in trust for the benefit of the Bank, be segregated from
the other Property of the Borrowers, and be forthwith delivered to the Bank as
Collateral in the same form as so received (with any necessary indorsement or
assignment).

 

(iii)        The Bank shall execute and deliver (or cause to be executed and
delivered) to the Borrowers, at the Borrowers' expense, all such proxies and
other instruments as the Borrowers may reasonably request for the purpose of
enabling the Borrowers to exercise the voting and other rights which it is
entitled to exercise pursuant to clause (i) above and to receive the dividends,
principal or interest payments, or other distributions which it is authorized to
receive and retain pursuant to clause (ii) above.

 

-10-

 

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i)         All rights of the Borrowers to (A) exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) shall, upon notice to the Borrowers by the Bank, cease and
(B) receive the dividends, principal and interest payments and other
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 6(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Bank, which shall thereupon have the right,
but not the obligation, to exercise such voting and other consensual rights and
to receive and hold as Collateral such dividends, principal or interest payments
and distributions.

 

(ii)         All dividends, principal and interest payments and other
distributions which are received by any Borrower contrary to the provisions of
Section 6(b)(i) shall be received in trust for the benefit of the Bank, shall be
segregated from other funds of the Borrowers and shall be forthwith paid over to
the Bank as Collateral in the same form as so received (with any necessary
indorsement).

 

(c) In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Bank, the Borrowers shall
cause the delivery of new securities or instruments in place of the lost,
destroyed or wrongfully taken securities or instruments upon request therefor by
the Bank without the necessity of any indemnity bond or other security other
than the Bank’s agreement or indemnity therefor customary for security
agreements similar to this Agreement.

 

(d) Each Borrower hereby irrevocably appoints the Bank such Borrower's
attorney-in-fact, with full authority in the place and stead of such Borrower
and in the name of such Borrower or otherwise, from time to time at any time
when an Event of Default exists, in the Bank's discretion, to take any action
and to execute any instrument which the Bank may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including, without
limitation:

 

(i)         to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral, and to receive, indorse, and collect any
drafts or other chattel paper, instruments and documents in connection
therewith,

 

(ii)        to file any claims or take any action or institute any proceedings
which the Bank may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Bank with respect to any of
the Collateral, and

 

(iii)        to receive, indorse and collect all instruments made payable to
such Borrower representing any dividend, principal payment, interest payment or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same.

 

The powers granted to the Bank under this Section constitute a power coupled
with an interest which shall be irrevocable by the Borrowers and shall survive
until all of the Obligations have been indefeasibly paid in full in accordance
with the Credit Agreement.

 

-11-

 

 

(e) If any Borrower fails to perform any agreement contained herein, the Bank
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Bank incurred in connection therewith shall be payable by the
Borrowers under Section 9.

 

(f) The powers conferred on the Bank hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Bank shall have
no duty as to any Collateral. The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Bank accords its own property of similar type.

 

Section 7.          Remedies upon Default

 

(a) Upon the occurrence and during the continuance of an Event of Default, the
Borrowers shall deliver each item of Collateral to the Bank on demand, and the
Bank shall have in any jurisdiction in which enforcement hereof is sought, in
addition to any other rights and remedies, the rights and remedies of a secured
party under the NYUCC or the UCC of any jurisdiction in which the Collateral is
located, including, without limitation, the right, with or without legal process
(to the extent permitted by law) and with or without prior notice or demand for
performance, to take possession of the Collateral and without liability for
trespass (to the extent permitted by law) to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral (and for that purpose the Bank may, so far as any Borrower can
give authority therefor, enter upon any premises on which the Collateral may be
situated and remove the Collateral therefrom) and, generally, to exercise any
and all rights afforded to a secured party under the UCC or other applicable
law. Without limiting the generality of the foregoing, each Borrower agrees that
the Bank shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker's board or on any
securities exchange, for cash, upon credit or for future delivery as the Bank
shall deem appropriate. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Borrower, and each Borrower hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which such Borrower or now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

 

(b) Unless the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, the Bank shall
give to the Borrowers at least ten days' prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. Each Borrower hereby
acknowledges that ten days’ prior written notice of such sale or sales shall be
reasonable notice. Each Borrower hereby waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of the Bank's
rights hereunder, including, without limitation, the right of the Bank following
an Event of Default to take immediate possession of the Collateral and to
exercise its rights with respect thereto.

 

-12-

 

 

(c) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Bank may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Bank may (in its sole and absolute discretion) determine. The
Bank shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Bank may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Bank until the sale price is paid by the purchaser or purchasers thereof, but
the Bank shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by applicable law, private) sale made pursuant to
this Section, the Bank may bid for or purchase, free from any right of
redemption, stay, valuation or appraisal on the part of any Borrower (all said
rights being also hereby waived and released), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to the Bank from any Borrower as a credit against the
purchase price, and the Bank may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Borrower therefor. For purposes hereof, (i) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (ii) the
Bank shall be free to carry out such sale pursuant to such agreement and
(iii) the Borrower shall not be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Bank
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Bank may proceed by a suit or suits
at law or in equity to foreclose upon the Collateral and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

(d) Any sale conducted in accordance with the provisions of this Section 7 shall
be deemed to conform to commercially reasonable standards as provided in Section
9-610 of the NYUCC or the UCC of any other jurisdiction in which Collateral is
located or any other requirement of applicable law. Without limiting the
foregoing, any Borrower agrees and acknowledges that, to the extent that
applicable law imposes duties on the Bank to exercise remedies in a commercially
reasonable manner, it shall be commercially reasonable for the Bank to do any or
all of the following: (i) fail to incur expenses deemed significant by the Bank
to prepare Collateral for disposition or otherwise to complete raw materials or
work in process into finished goods or other finished products for disposition;
(ii) fail to obtain third-party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third-party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) fail to exercise collection
remedies against Account Debtors or other persons obligated on Collateral or to
remove Liens on any Collateral, (iv) exercise collection remedies against
Account Debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) contact other
Persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (vii) hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) dispose of
Collateral utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have reasonable capability of doing
so, or that match buyers and sellers of assets, (ix) disclaim dispositions of
warranties, (x) purchase (or fail to purchase) insurance or credit enhancements
to insure the Bank against risk of loss, collection or disposition of Collateral
or to provide to the Bank a guaranteed return from the collection or disposition
of Collateral, or (xi) to the extent deemed appropriate by the Bank, obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Bank in the collection or disposition of any of the
Collateral. Nothing in this Section 7 shall be construed to grant any rights to
any Borrower or to impose any duties on the Bank that would not have been
granted or imposed by this Security Agreement or applicable law in the absence
of this Section 7 and the parties hereto acknowledge that the purpose of this
Section 7 is to provide non-exhaustive indications of what actions or omissions
by the Bank would be deemed commercially reasonable in the exercise by the Bank
of remedies against the Collateral and that other actions or omissions by the
Bank shall not be deemed commercially unreasonable solely on account of not
being set forth in this Section 7.

 

-13-

 

 

(e) For the purpose of enabling the Bank to exercise rights and remedies under
this Section, each Borrower hereby grants to the Bank an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Borrower) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by any Borrower, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Bank may be
exercised, at the option of the Bank, solely upon the occurrence and during the
continuation of an Event of Default and the Obligations having become due and
payable; provided that any license, sub-license or other transaction entered
into by the Bank in accordance herewith shall be binding upon the Borrowers
notwithstanding any subsequent cure of an Event of Default. Any royalties and
other payments received by the Bank shall be applied in accordance with Section
8. The license set forth in this Section 7(e) shall terminate without any
further action by either party once the Obligations have been indefeasibly paid
in full in accordance with the Credit Agreement.

 

Section 8.          Application of Proceeds of Sale

 

The Bank shall apply the proceeds of any collection or sale of the Collateral,
as well as any Collateral consisting of cash, first, to the payment of all costs
and expenses incurred by the Bank in connection with such collection or sale or
otherwise in connection with this Security Agreement, any other Loan Document or
any of the Obligations, including all court costs and the reasonable fees and
expenses of their respective agents and legal counsel, the repayment of all
advances made by the Bank hereunder or under any other Loan Document on behalf
of any Borrower and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, to the payment in full of the Obligations, and third, to the Borrowers,
their successors or assigns, or as a court of competent jurisdiction may
otherwise direct. The Bank shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Security Agreement. Upon any sale of the Collateral by the Bank (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Bank or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Bank or such
officer or be answerable in any way for the misapplication thereof.

 

Section 9.          Reimbursement of the Bank

 

(a) The Borrowers shall pay upon demand to the Bank the amount of any and all
reasonable expenses, including the reasonable fees, other charges and
disbursements of counsel and of any experts or agents, that the Bank may incur
in connection with (i) the administration of this Security Agreement relating to
any Borrower or any of its property, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral owned
or held by or on behalf of any Borrower, (iii) the exercise, enforcement or
protection of any of the rights of the Bank hereunder relating to any Borrower
or any of its property or (iv) the failure by any Borrower to perform or observe
any of the provisions hereof.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, any Borrower shall indemnify the Bank and its directors, officers,
employees, advisors, agents, successors and assigns (each an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
other charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery by the Borrowers of this Security Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the Borrowers of their obligations under the Loan Documents and
the other transactions contemplated thereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

-14-

 

 

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Security Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Security Agreement or any other Loan Document or any investigation made by
or on behalf of the Bank. All amounts due under this Section shall be payable on
written demand therefor and shall bear interest at the rate specified in Section
2.7(b) of the Credit Agreement.

 

Section 10.          Waivers; Amendment

 

(a) No failure or delay of the Bank in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Bank
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Security Agreement or any other Loan Document or consent
to any departure by the Borrowers therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances.

 

(b) Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into by,
between or among the Bank and the Borrowers.

 

(c) Upon the payment in full of the Obligations and all other amounts payable
under this Agreement and the expiration or termination of the Commitment, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Borrowers. Upon any such termination, the Bank
will, at the Borrowers' expense, return to the Borrowers such of the Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof
and execute and deliver to the Borrowers such documents as the Borrowers shall
reasonably request to evidence such termination.

 

Section 11.          Security Interest Absolute

 

All rights of the Bank hereunder, the Security Interest and all obligations of
the Borrowers hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on any other collateral, or any release or amendment
or waiver of, or consent under, or departure from, any guaranty, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower in respect of the Obligations or in respect of this Security Agreement
or any other Loan Document other than the indefeasible payment of the
Obligations in full in cash.

 

-15-

 

 

Section 12.          Notices

 

All communications and notices hereunder shall be in writing and given as
provided in Section 8.1 of the Credit Agreement.

 

Section 13.          Binding Effect; Assignments

 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of each
Borrower that are contained in this Security Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Security
Agreement shall become effective when a counterpart hereof executed on behalf of
each Borrower shall have been delivered to the Bank and a counterpart hereof
shall have been executed on behalf of the Bank, and thereafter shall be binding
upon each Borrower, the Bank and its successors and assigns, and shall inure to
the benefit of each Borrower, the Bank and its successors and assigns, except
that no Borrower shall have the right to assign its rights or obligations
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Security
Agreement or the other Loan Documents.

 

Section 14.          Survival of Agreement; Severability

 

(a) All covenants, agreements, representations and warranties made by any
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Security Agreement or any other
Loan Document shall be considered to have been relied upon by the Bank and shall
survive the execution and delivery of any Loan Documents and the making of any
Loan or other extension of credit, regardless of any investigation made by the
Bank or on its behalf and notwithstanding that the Bank may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until this Security Agreement shall terminate.

 

(b) In the event any one or more of the provisions contained in this Security
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 15.          Governing Law; Jurisdiction; Consent to Service of Process

 

(a) This Security Agreement shall be governed by, and construed in accordance
with, the laws of the state of New York.

 

-16-

 

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Security Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement shall affect any right that either party
hereto may otherwise have to bring any action or proceeding relating to this
agreement or the other loan documents in the courts of any jurisdiction.

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12. Nothing in this
Security Agreement will affect the right of either party to this Security
Agreement to serve process in any other manner permitted by law.

 

Section 16.          Counterparts

 

This Security Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in Section
13. Delivery of an executed counterpart of this Security Agreement by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
executed counterpart of this Security Agreement.

 

Section 17.          Headings

 

Section headings used herein are for convenience of reference only, are not part
of this Security Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Security Agreement.

 

Section 18.          WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

-17-

 

 

Section 19.          Amendment and Restatement

 

This Security Agreement shall constitute an amendment and restatement of all of
the terms and conditions of the Existing Security Agreement. The parties hereto
acknowledge and agree that (a) this Security Agreement does not constitute a
novation or termination of the Existing Borrowers' obligations under the
Existing Security Agreement and related documents, (b) such obligations are in
all respects continuing (as amended and restated hereby) with only the terms
thereof being modified as provided in this Security Agreement and (c) the liens
and security interests as granted under the Existing Security Agreement are in
all respects continuing and in full force and effect and secure the payment of
the Obligations.

 

[Remainder of page intentionally left blank.]

 

-18-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

  THE ONE GROUP, LLC       By:   Name:   Samuel Goldfinger   Title:   Chief
Financial Officer       ONE 29 PARK MANAGEMENT, LLC       By:   Name:   Samuel
Goldfinger   Title:   Chief Financial Officer       STK-LAS VEGAS, LLC       By:
  Name:   Samuel Goldfinger   Title:   Chief Financial Officer       STK
ATLANTA, LLC       By:   Name:   Samuel Goldfinger   Title:   Chief Financial
Officer       STK CHICAGO LLC       By:   Name:   Samuel Goldfinger  
Title:   Chief Financial Officer       STK-LA, LLC       By:   Name:   Samuel
Goldfinger   Title:   Chief Financial Officer       STK MIAMI, LLC       By:  
Name:   Samuel Goldfinger   Title:   Chief Financial Officer

 



The ONE Group Second Amended and Restated Security Agreement Signature Page

 

 

 

 

  STK MIAMI SERVICE, LLC       By:   Name:   Samuel Goldfinger   Title:   Chief
Financial Officer       STK MIDTOWN HOLDINGS, LLC       By:   Name:   Samuel
Goldfinger   Title:   Chief Financial Officer       STK MIDTOWN, LLC       By:  
Name:   Samuel Goldfinger   Title:   Chief Financial Officer       STK ORLANDO
LLC       By:   Name:   Samuel Goldfinger   Title:   Chief Financial Officer    
  TOG BISCAYNE, LLC       By:   Name:   Samuel Goldfinger   Title:   Chief
Financial Officer       WSATOG (MIAMI) LLC       By:   Name:   Samuel Goldfinger
  Title:   Chief Financial Officer

 



The ONE Group Second Amended and Restated Security Agreement Signature Page

 

 

 

 

  BANKUNITED, N.A., as successor by merger to
Herald National Bank       By:   Name:   Thomas F. Pergola   Title:   Senior
Vice President

 



The ONE Group Second Amended and Restated Security Agreement Signature Page

 

 

 

 

STATE OF NEW YORK )   )    ss.: COUNTY OF NEW YORK    )

 

On the ____ day of August in the year 2014 before me, the undersigned,
personally appeared Samuel Goldfinger, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his their signature on the instrument, the individual, or
the person upon behalf of which the individual, acted, executed the instrument.

 

      Notary Public

 

My Commission Expires:

 

   

 

 

 

 

SCHEDULE 1

TO

SECURITY AGREEMENT

 

Locations of Collateral

 

A.All locations where the Borrowers maintain any books or records relating to
any Accounts Receivable or Pledged Debt (with each location at which chattel
paper, if any, is kept being indicated by an "*"):

 

411 West 14th Street, 3rd Floor, New York, New York 10014

 

B.All the material places of the Borrowers’ businesses (other than a chief
executive office) not identified in paragraph A. above:

 

1.420 Park Ave. South, New York, New York 10016

 

2.1114 Avenue of the Americas, New York, New York 10110

 

3.3708 Las Vegas Blvd., Las Vegas, Nevada 89109

 

4.1075 Peachtree Street, Atlanta, Georgia 30309

 

5.755 N La Cienega Blvd, Los Angeles, CA 90069

 

6.2377 Collins Ave, Miami Beach, FL 33139

 

7.1250 Connecticut Ave NW, Washington, DC 20036

 

8.1780 E Buena Vista Dr, Lake Buena Vista, FL 32830

 

9.360 N. State Street, Chicago, Illinois 60654

 

10.1100 Biscayne Boulevard, Miami, Florida 33132

 

C.All the locations where the Borrowers maintain any Collateral not identified
above:

 

1.HSBC (Operating Account); 452 5th Ave., New York, New York 10018

 

2.Citibank (Operating Account); 111 Wall Street, New York, New York 10005

 

3.Capital One (Operating Account); 176 Broadway, New York, New York 10038

 

4.Chase Bank (Operating Account); 345 Hudson Street, New York, New York 10014

 

5.Chase Bank (Money Market Account); 345 Hudson Street, New York, New York 10014

 

 

 

 

D.The names and addresses of all persons other than the Borrowers that have
possession of any of its Collateral:

 

1.One 29 Park, LLC; 420 Park Ave. South, New York, New York 10016

 

2.One Marks, LLC; 411 West 14th Street, New York, New York 10014

 

3.JEC II LLC; 1 Little West 12th Street, New York, New York 10014

 

4.MPD Space Events, LLC; 26 Little West 12th Street, New York, New York 10014

 

5.Little West 12th LLC; 26 Little West 12th Street, New York, New York 10014

 

6.Basement Manager LLC; 26 Little West 12th Street, New York, New York 10014

 

7.Asellina Marks LLC; 411 West 14th Street, 3rd Floor, New York, New York 10014

 

8.Bridge Hospitality LLC; 755 North La Cienega, Los Angeles, California 90069

 

9.ONE Atlantic City, LLC; 500 Boardwalk, Atlantic City, New Jersey 08401

 

10.BBCLV, LLC; 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109

 

11.Bagatelle La Cienega, LLC; 755 North La Cienega Blvd., Los Angeles,
California 90069

 

12.Bagatelle Miami, LLC; Collins Avenue, Miami, Florida (exact address TBD)

 

13.STK DC, LLC, 1250 Connecticut Ave NW, Washington, DC 20036

 

14.336-337 The Strand, London WC2R 1HA, United Kingdom

 

15.Cranbourn St, Leicester Square, London WC2H 7JH, United Kingdom

 

 

 

 

SCHEDULE 2

TO

SECURITY AGREEMENT

 

Pledged Equity

 

The ONE Group, LLC

 

Subsidiary   Jurisdiction of
Formation   Type of Organization   Ownership Interest One 29 Park Management,
LLC   New York   Limited Liability Company   100% STK-Las Vegas, LLC   Nevada  
Limited Liability Company   100% STK Atlanta, LLC   Georgia   Limited Liability
Company   100% STK Chicago, LLC   Illinois   Limited Liability Company   100%
STK-LA, LLC   New York   Limited Liability Company   100% STK Miami, LLC  
Florida   Limited Liability Company   100% STK Miami Service, LLC   Florida  
Limited Liability Company   100% STK Midtown Holdings, LLC   New York   Limited
Liability Company   100% STK Midtown, LLC   New York   Limited Liability Company
  100% STK Orlando, LLC   Florida   Limited Liability Company   100% TOG
Biscayne, LLC   Florida   Limited Liability Company   100% WSATOG (Miami) LLC   
Delaware    Limited Liability Company    100%

 

 

 

 

One 29 Park Management, LLC

 

NONE

 

STK – Las Vegas, LLC

 

NONE

 

STK Atlanta, LLC

 

NONE

 

STK Chicago, LLC

 

NONE

 

STK-LA, LLC

 

NONE

 

STK Miami, LLC

 

NONE

 

STK Miami Service, LLC

 

NONE

 

STK Midtown Holdings, LLC

 

NONE

 

STK Midtown, LLC

 

NONE

 

STK Orlando, LLC

 

NONE

 

TOG Biscayne, LLC

 

NONE

 

WSATOG (Miami), LLC

 

NONE

 

 

 

 

SCHEDULE 3

TO

SECURITY AGREEMENT

 

Pledged Debt

 

The ONE Group, LLC

 

NONE

 

One 29 Park Management, LLC

 

NONE

 

STK – Las Vegas, LLC

 

NONE

 

STK Atlanta, LLC

 

NONE

 

STK Chicago, LLC

 

NONE

 

STK-LA, LLC

 

NONE

 

STK Miami, LLC

 

NONE

 

STK Miami Service, LLC

 

NONE

 

STK Midtown Holdings, LLC

 

NONE

 

STK Midtown, LLC

 

NONE

 

STK Orlando, LLC

 

NONE

 

TOG Biscayne, LLC

 

NONE

 

WSATOG (Miami), LLC

 

NONE

 

 

 

 

SCHEDULE 4

TO

SECURITY AGREEMENT

 

Intellectual Property

 

I.COPYRIGHTS AND COPYRIGHT LICENSES

 

NONE

 

II.PATENTS AND PATENT LICENSES

 

NONE

 

III.TRADEMARKS AND TRADEMARK LICENSES

 

SEE ATTACHED TRADEMARK CHART and the Certificate of Registration, attached
hereto as Exhibit A – Schedule 4.

 

 

 

 

Service Marks and Trademarks of THE ONE GROUP, LLC

Revised: 7/28/2014

 

UNITED STATES

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 484-006   THE ONE NEW YORK   SN: 78/528,391
Filed 12/7/04   THE ONE GROUP, LLC   (Class 43) Hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons’ general health
and well-being; spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

                      484-007   THE ONE NEW ORLEANS   SN: 78/528,405
Filed 12/7/04   THE ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons' general health
and well-being; and spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

 

 

 



 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 484-008   THE ONE LAS VEGAS   SN:78/528,408
Filed 12/7/04   THE ONE GROUP, LLC   (Class 43) Hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons’ general health
and well-being; spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

                     

916-053

(previously 484-009)

  THE ONE CHICAGO   SN: 78/528,416
Filed 12/7/04   THE ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; resort lodging services; and spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty spa.  

Notice of Allowance: 5/20/14

 

SOU or Ext. due:

11/20/14

                      484-010   THE ONE LOS ANGELES   SN: 78/528,424
Filed 12/7/04   THE ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons' general health
and well-being; and spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 5/19/14, despite submission of Segal Aff’d 2/15/14

 

2/69

 

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 484-011   THE ONE GROUP   SN: 78/528,430
filed 12/7/04   THE ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons' general health
and well-being; and spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 3/06/14, despite submission of Segal Aff’d 2/15/14

                      484-018   THE ONE MIAMI   SN:78/663,799
Filed 7/5/05   THE ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons' general health
and well-being; and spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.   Suspended on 7/27/07 (still
suspended as of 4/9/13)                       484-019   THE ONE ATLANTIC CITY  
SN:78/663,803
Filed 7/5/05   THE ONE GROUP, LLC   (Class 43) hotels, restaurants, cafes, bar
services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons' general health
and well-being; and spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.  

Suspended on 7/27/05.

Still suspended as of 4/23/14, despite submission of Segal Aff’d 2/15/14

 

3/69

 

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS

915-002

 

  STK  

SN:78/691,571
Filed 8/2/05

 

RN: 3188230
Issued: 12/19/06

  THE ONE GROUP, LLC   (Class 43) Bar services; Restaurants.   8 & 9 due:
12/19/16                      

915-004

 

 

  Not Your Daddy’s Steakhouse  

SN: 77/003,892
Filed 9/21/06

 

RN:3,267,266
Issued: 7/24/07

  The ONE Group, LLC   (Class 43) Restaurant and bar services.   8 & 9 due:
7/24/17                      

915-006

 

 

  [img01.jpg]  

SN: 77/239,608
Filed 7/26/07

 

RN: 3,381,619

Issued: 2/12/08

  The ONE Group, LLC   (Class 43) Restaurants; Bar services   8 & 9 due: 2/12/18
                      915-013   STKOUT  

SN: 77/875,804

Filed:11/18/09

  The ONE Group, LLC   (Class 43) Cafe and restaurant services;
Cafe-restaurants; Restaurant, bar and catering services; Restaurants; Cafes;
Cocktail lounges; Wine bars; Bar services   Abandoned                      
915-015   UNMISTKABLE  

SN: 77/917,096

Filed: 1/21/10

 

RN: 4,080,591

Issued: 1/3/12

  The ONE Group, LLC   (Class 43) Bar services; Cafe and restaurant services;
Cafe-restaurants; Cafes; Providing of food and drink; Restaurant and bar
services; Restaurants; Serving of food and drink/beverages; Take-out restaurant
services  

8&15 due: 1/3/18

 

Renewal due: 1/3/22

 

4/69

 

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-032   [img03.jpg]  

SN: 85/379,387

Filed: 7/24/11

 

RN: 4,208,788

Issued: 9/18/12

  The ONE Group, LLC   (Class 43) Cafe and restaurant services;
Cafe-restaurants; Cafes; Carry-out restaurants; Providing of food and drink;
Provision of food and drink in restaurants; Restaurant services; Restaurants;
Take-out restaurant services  

8 & 15 due:

9/18/18

 

Renewal 8 & 9 due: 9/18/22

                      915-032-CHLD   [img03.jpg]  

SN: 85/976,398

Filed: 7/24/11

  The ONE Group, LLC   (Class 43) Bar services   Abandoned.                    
  915-036  

[img02.jpg]

[STK OUT – A GIRL’S GOTTA EAT]

 

SN: 85/451,863

Filed: 10/20/11

  The ONE Group, LLC   (Class 43) Bar services   Abandoned.

 

5/69

 

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-036-CHLD  

[img02.jpg]

[STK OUT – A GIRL’S GOTTA EAT]

 

SN: 85/976,492

Filed: 10/20/11

 

RN: 4,234,247

Issued: 10/30/12

  The ONE Group, LLC   (Class 43) Café services; Providing of food and drink;
Restaurant services; Retaurant services, including sit-down of food and take-out
restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises; Serving food and drinks;
Take-out restaurant services.  

8 & 15 due: 10/30/18

 

Renewal 8 & 9 due: 10/30/22

                      915-038   STK REBEL  

SN: 85/500,193

Filed: 12/20/11

  The ONE Group, LLC   (Class 43) Bar services; Cafe services; Cocktail lounge
services; Providing of food and drink; Restaurant services; Restaurant services,
including sit-down service of food and take-out restaurant services; Restaurant
services, namely, providing of food and beverages for consumption on and off the
premises; Take-out restaurant services  

Notice of Allowance: 7/17/12

 

Statement of Use, or 5th Ext, due: 1/17/15

                      915-057   REBEL BY STK  

SN: 86/038,226

Filed: 8/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Notice of Allowance: 3/11/14

 

Statement of Use, or 1st Ext, due: 9/11/14

 

6/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-069   STK  

SN: 86/229,587

Filed: 3/24/14

  The ONE Group, LLC   (Class 41)  Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  

Pending.

 

Published on 07/15/14

                      915-071   MAGNUM MONDAYS  

SN: 86/320,170

Filed: 06/25/14

  The ONE Group, LLC  

(Class 35) Arranging and conducting special events for business purposes;
Arranging and conducting special events for commercial, promotional or
advertising purposes; Special event planning for business purposes; Special
event planning for commercial, promotional or advertising purposes.

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Arranging and conducting special events for
social entertainment purposes; Night clubs; Special event planning for social
entertainment purposes.

 

(Class 43) Bar services; Café and restaurant services; Cocktail lounge services;
Providing of food and drink; Restaurant services; Serving food and drinks.

  Pending.

 

7/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-011   BAGATELLE  

SN: 77/333,759

Filed: 11/20/07

 

RN: 3,595,950

Issued: 3/24/09

  The ONE Group, LLC  

(Class 41) Night Clubs

 

(Class 43) Restaurant and Bar Services; Restaurants; Wine Bars; Cocktail
Lounges.

 

Registered

 

8 & 15 Due: 3/24/15

 

Renewal Due: 3/24/19

                     

916-014

 

  ICHI  

SN: 77/444,715

Filed 4/10/08

  The ONE Group, LLC   (Class 41) Night clubs

(Class 43) Café and restaurant services; Café-restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services
  Abandoned                       916-018   ONE ROCKS  

SN: 77/711,156

Filed: 4/9/09

  The ONE Group, LLC   (Class 41) Night clubs

(Class 43) Cocktail lounges; restaurant and bar services; restaurants; wine
bars.  

Suspended 1/6/10

 

Still suspended as of 1/24/14

 

8/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-024   YI  

SN: 77/840,881

Filed: 10/4/09

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Bar services; Cafe and restaurant services; Cafes; Cocktail
lounges; Food preparation services; Preparation of food and beverages; Providing
of food and drink; Provision of food and drink in restaurants; Restaurant;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises; Restaurants; Serving of food and drink/beverages  
Abandoned                       916-025   ASELLINA  

SN: 77/841,398

Filed: 10/5/09

 

RN: 3,967,067

Issued: 5/24/2011

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Bar services; Cafe and restaurant services; Cafes; Cocktail
lounges; Food preparation services; Providing of food and drink; Provision of
food and drink in restaurants; Restaurant services, namely, providing of food
and beverages for consumption on and off the premises; Restaurants; Serving of
food and drink/beverages; Wine bars  

8 & 15 due: 5/24/17

 

Renewal due: 5/24/21

 

9/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-033-parent   HERAEA  

SN: 85/615,048

Filed: 5/2/12

  The ONE Group, LLC  

(Class 25) Athletic shoes; Baseball caps; Bathrobes; Beach shoes; Bolo ties; Bow
ties; Boxer shorts; Bras; Cap visors; Caps; Coats; Flip flops; Gloves; Halter
tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets; Leather
jackets; Leg-warmers; Leggings; Lingerie; Loungewear; Nightshirts; Pajama
bottoms; Pajamas; Panties; Pants; Raincoats; Sandals; Scarves; Shirts; Shoes;
Shorts; Skirts; Skorts; Skullies; Sleepwear; Slipper socks; Slippers; Sneakers;
Socks; Sports coats; Sports bra; Sweat bands; Sweat pants; Sweat shirts; Sweat
shorts; Sweat suits; Sweaters; T-shirts; Tank tops; Ties; Underwear; Wrist
bands.

 

 

Notice of Allowance: 4/2/13

 

SOU, or 3rd Ext., Due: 10/2/14

 

10/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-033-child   HERAEA  

SN: 85/978,974

Filed: 5/2/12

 

RN: 4,344,289

Issued: 5/28/13

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Cocktail lounge services; Restaurant services;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises.

 

8 & 15 Due:

5/28/19

 

Renewal Due:

5/28/23

                      916-034   WHERE GIRLS GO TO PLAY  

SN: 85/615,109

Filed: 5/2/12

 

RN: 4,339,908

Issued: 5/21/13

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Cocktail lounge services; Restaurant services;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises.

 

8 & 15 Due:

5/21/19

 

Renewal Due:

5/21/23

 

11/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-035   WHERE GIRLS PLAY HARD  

SN: 85/615,123

Filed: 5/2/12

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

  Abandoned.

 

12/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-036   XISHI  

SN: 85/699,765

Filed: 8/9/12

  The ONE Group, LLC  

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops;

Gloves; Gym shorts; Halter tops; Hats; Head scarves; Headwear;

Hooded sweat shirts; Jackets; Leggings; Lingerie; Loungewear;

Night shirts; Pajama bottoms; Pajamas; Panties; Pants; Rainwear;

Sandal-clogs; Sandals; Sandals and beach shoes; Scarves; Shirts;

Shoes; Shorts; Sleepwear; Slipper socks; Sneakers; Socks; Sports

bras; Stockings; Suspenders; Sweat bands; Sweat pants; Sweat

shirts; Sweat suits; Swimwear; T-shirts; Tank-tops; Ties; Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events;

Arranging and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely,

providing of food and beverages for consumption on and off the

premises

 

Notice of Allowance: 4/2/13

 

SOU, or 3rd Ext., Due: 10/2/14

 

13/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-037   XI SHI  

SN: 85/700,437

Filed: 8/10/12

  The ONE Group, LLC  

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops;

Gloves; Gym shorts; Halter tops; Hats; Head scarves; Headwear;

Hooded sweat shirts; Jackets; Leggings; Lingerie; Loungewear;

Night shirts; Pajama bottoms; Pajamas; Panties; Pants; Rainwear;

Sandal-clogs; Sandals; Sandals and beach shoes; Scarves; Shirts;

Shoes; Shorts; Sleepwear; Slipper socks; Sneakers; Socks; Sports

bras; Stockings; Suspenders; Sweat bands; Sweat pants; Sweat

shirts; Sweat suits; Swimwear; T-shirts; Tank-tops; Ties; Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events;

Arranging and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely,

providing of food and beverages for consumption on and off the

premises

 

Notice of Allowance: 4/2/13

 

SOU, or 3rd Ext., Due: 10/2/14

 

14/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-038   CUCINA ASELLINA  

SN: 85/716,127

Filed: 8/29/12

 

RN: 4,323,998

Issued: 4/23/13

  The ONE Group, LLC   (Class 43) Bar Services; Food preparation services;
Providing of food and drink; Restaurant services; Restaurant services, including
sit-down service of food and take-out restaurant services; Restaurant services,
namely, providing of food and beverages for consumption on and off the premises;
Wine bars  

8 & 15 Due:

4/23/19

 

Renewal Due:

4/23/23

 

15/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION
NO.

  APPLICANT/REGISTRANT  

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 916-039   RHYTHM HOTEL  

SN: 85/726,014

Filed: 9/11/12

  The ONE Group, LLC  

(Class 43) Hotel accommodation services; Hotel services; Residential hotel
services; Spa services, namely, providing temporary accommodations and meals to
clients of a health or beauty spa.

 

(Class 44) Day spa services, namely, nail care, manicures, pedicures and nail
enhancements; Health spa services for health and wellness of the body and
spirit, namely, providing massage, facial and body treatment services, cosmetic
body care services; Health spa services, namely, body wraps, mud treatments,
seaweed treatments, hydrotherapy baths, and body scrubs.

 

(Class 45) Hotel concierge services.

 

Notice of Allowance: 9/24/13

 

SOU, or 2nd Ext., Due: 9/24/14

                     

917-002

 

  COCO DE VILLE  

SN: 77/333,751 filed 11/20/07

 

RN: 3,658,860

Issued: 7/21/09

 

 

  The ONE Group, LLC  

(Class 41) Night clubs

 

(Class 43) Restaurant and bar services; Restaurants; Cocktail lounges; Wine bars

 

8 & 15 due: 7/21/15

 

Renewal due: 7/21/19

 

 

 

16/69

 

 

ARGENTINA

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

  STATUS                       915-003-AR   STK  

SN: 3138339

Filed: 1/4/12

RN: 2568323



  The ONE Group, LLC   (Class 43) Bar services and Restaurants  

Registration Certificate Not issued yet

 

Deadline to put mark in use: 05/13/18

 

Renewal due: 04/30/2023

                      915-004-AR   NOT YOUR DADDY’S STEAKHOUSE  

SN: 3138340

Filed: 1/4/12

RN: 2568324

  The ONE Group, LLC   (Class 43) Restaurants and bar services  

Registration Certificate Not issued yet

 

Deadline to put mark in use: 05/13/18

 

Renewal due: 05/13/2023

                      915-006-AR   [img01.jpg]  

SN: 3138341

Filed: 1/4/12

RN: 2568325

  The ONE Group, LLC   (Class 43) Restaurants and bar services  

Registration Certificate Not issued yet

 

Deadline to put mark in use: 05/13/18

 

Renewal due: 05/13/2023

 

17/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-057-AR   REBEL BY STK  

SN:

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises   Pending                    
  915-069-AR   STK  

SN: 3329626

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending

 

 BRAZIL

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-003-BR   STK  

App. No. 904460550

Filed: 1/19/12

  The ONE Group, LLC   (Class 43) Restaurants and bar services  

Pending

Published: 8/21/12

                      915-004-BR   NOT YOUR DADDY’S STEAKHOUSE  

App. No. 904460657

Filed: 1/19/12

  The ONE Group, LLC   (Class 43) Restaurants and bar services  

Pending

Published: 8/21/12

 

18/69

 

 

 

915-006-BR   [img01.jpg]  

App. No. 904460517

Filed: 1/19/12

  The ONE Group, LLC   (Class 43) Restaurants and bar services  

Pending

Published: 8/21/12

                      915-057-BR   REBEL BY STK  

SN:

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises   Pending                    
  915-069-BR   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending

 

19/69

 

  

CANADA

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-003-CA   STK  

SN: 1269886

Filed: 8/18/05

 

RN: 722,923

Issued: 9/4/08

  The ONE Group, LLC   Bar services; restaurants.  

Renewal due: 9/4/23

 

Cancellation Proceeding by Gouverneur, Inc. Defeated.

 

Appeal Pending.

                      915-003-CA2   STK  

SN: 1601336

Filed: 11/06/12

  The ONE Group, LLC  

Bar and restaurant services; bar services; café and restaurant services; cafes;
carry-out restaurants; cocktail lounge services; cocktail lounges; restaurants
and take-out restaurant services.

 

Bar services, restaurants

 

Opposition Filed by Gouverneur, Inc.

 

Gouverneur’s Statement of Opp. due 05/18/2014.

                     

915-004-CA

 

  NOT YOUR DADDY’S STEAKHOUSE  

SN: 1340097

Filed: 3/20/07

 

RN: 759,226

Issued: 2/10/10

  The ONE Group, LLC   Restaurant and bar services.  

Deadline to put mark in use: 2/10/13

 

Renewal due: 2/10/25

 

20/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-004-CA2   NOT YOUR DADDY’S STEAKHOUSE  

SN: 1,609,226

Filed: 01/09/13

 

RN: 879,645

Issued: 06/06/14

  The ONE Group, LLC   Restaurant and bar services; bar services; café and
restaurant services; cafes; carry-out restaurants; cocktail lounge services;
cocktail lounges; restaurants and take-out restaurant services.  

Deadline to put mark in use: 06/06/17

 

Renewal due: 06/06/29

                     

915-006-CA

 

  [img01.jpg]  

SN: 1394889

Filed: 5/8/08

 

RN: 764,265

Issued: 4/14/10

  The ONE Group, LLC   Restaurant; bar services.  

Deadline to put mark in use: 4/14/13

 

Renewal due:

4/14/25

                      915-006-CA2   [img01.jpg]  

SN: 1,609,228

Filed: 01/09/13

 

RN: 879,631

Issued: 06/06/14

  The ONE Group, LLC   Bar and restaurant services; bar services; café and
restaurant services; cafes; carry-out restaurants; cocktail lounge services;
cocktail lounges; restaurants and take-out restaurant services.  

Deadline to put mark in use: 06/06/17

 

Renewal due: 06/06/29

                      915-013-CA   STKOUT  

SN: 1478619

Filed 05/03/10

Priority: 11/18/09

  The ONE Group, LLC  

Bar and restaurant services; Café and restaurant services; Carry-out
restaurants; Cocktail lounge services; Cocktail lounges; Restaurants; Take-out
restaurant services.

 

 

Opposed by Gouverneur, Inc.

 

TOGRP’s Evidence filed 05/20/2014.

 

21/69

 

 

PGC NO.   MARK  

APPLICATION/

REGISTRATION

NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

  STATUS 915-015-CA   unmiSTKable  

SN: 1487213

Filed: 6/30/10

Priority: 1/21/10

  The ONE Group, LLC  

Bar services; cafe and restaurant services; the operation of cafe-restaurants;
the operation of cafes; restaurant and bar services; the operation of
restaurants; take-out restaurant services.

 

 

Notice of Allowance: 9/21/12

 

3rd Ext. to file Declaration of Use.

 

Declaration of Use due: 12/30/14

                      915-032-CA   [img02.jpg]  

SN: 1558888

Filed: 1/6/12

Priority: 7/24/11

  The ONE Group, LLC   (1) Cafe services, restaurant services; and, take-out
restaurant services.
(2) Bar services, cafe services, cocktail lounge services; restaurant services;
and, take-out restaurant services.  

Opposed by Gouverneur, Inc.

 

TOGRP’s Evidence due 07/13/2014.

                      915-057-CA   REBEL BY STK  

SN: 1661765

Filed: 01/30/14

Priority: 08/14/13

  The ONE Group, LLC   Bar and cocktail lounge services; Bar and restaurant
services; Cafe services; Cafes; Cocktail lounge services; Cocktail lounges;
Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises   Pending Examination.        
              915-063-CA   STK  

SN: 1653383

Filed: 11/25/13

  The ONE Group, LLC   Restaurant reservation services   Pending Examination.  
                    915-069-CA   STK  

SN: 1678383

Filed: 05/26/14

Priority: 03/24/14

  The ONE Group, LLC   Arranging and conducting nightclub entertainment events;
Arranging and conducting nightclub parties; Night clubs.   Pending.

 



22/69

 



 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

916-014-CA

 

  ICHI  

SN:1,414,079

filed: 10/10/08

  The ONE Group, LLC   Café –restaurant; Café-restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services
  Abandoned                       916-025-CA   ASELLINA  

SN: 1539036

Filed: 8/9/11

 

RN: TMA852629

Issued: 6/6/13

  The ONE Group, LLC   Bar and cocktail lounge services; bar and restaurant
services; bar services; café and  restaurant services; café services; cocktail
lounge services; restaurant services; take out restaurant services; wine bar
services.  

Renewal Due:

6/6/28.

 

Deadline to use mark in CA:

6/6/16.

                          CUCINA ASELLINA  

SN: 1612041

Filed: 1/30/13

  The ONE Group, LLC   bar and cocktail lounge services; bar and restaurant
services; bar services; cafe and restaurant services; cafe services; cocktail
lounge services; restaurant services; take out restaurant services; wine bar
services  

Published:

5/21/14

 

23/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

916-039-CA   RHYTHM HOTEL  

SN: 1614060

Filed: 2/13/13

  The ONE Group, LLC   hotel accommodation services; hotel services; residential
hotel services; spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa; day spa services, namely, nail care,
manicures, pedicures and nail enhancements; health spa services for health and
wellness of the body and spirit, namely, providing massage, facial and body
treatment services, cosmetic body care services; health spa services, namely,
body wraps, mud treatments, seaweed treatments, hydrotherapy baths, and body
scrubs; and hotel concierge services   Response to Ex’s 1st Report filed
07/09/14

 

24/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR
SERVICES

 

 

STATUS 

    HERAEA  

SN: 1578900

Filed: 5/23/12

  The ONE Group, LLC  

athletic shoes; baseball caps; bathrobes; beach shoes; bolo ties; bow ties;
boxer shorts; bras; cap visors; caps; coats; flip flops; gloves; halter tops;
hats; head scarves; headwear; hooded sweat shirts; jackets; leather jackets;
leg-warmers; leggings; lingerie; loungewear; nightshirts; pajama bottoms;
pajamas; panties; pants; raincoats; sandals; scarves; shirts; shoes; shorts;
skirts; skorts; skullies; sleepwear; slipper socks; slippers; sneakers; socks;
sport coats; sports bra; sweat bands; sweat pants; sweat shirts; sweat shorts;
sweat suits; sweaters; T-shirts; tank tops; ties; underwear and wrist band

 

arranging and conducting nightclub entertainment events; arranging and
conducting nightclub parties; night clubs; bar services; cafe services; cocktail
lounge services; restaurant services; restaurant services, namely, providing of
food and beverages for consumption on and off the premises

 

Notice of Allowance: 7/19/13

 

Dec of Use Due:

5/23/15

 

25/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

    WHERE GIRLS GO TO PLAY  

SN: 1578895

Filed: 5/23/12

  The ONE Group, LLC   arranging and conducting nightclub entertainment events;
arranging and conducting nightclub parties, night clubs, bar services, cafe
services, cocktail lounge services; restaurant services; restaurant services,
namely, providing of food and beverages for consumption on and off the premises
 

Notice of Allowance Issued: 5/17/13.

 

Dec of Use Due:

5/23/15

 

 

EUROPE

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

915-003-CTM   STK  

SN: 004599197

Filed: 09/01/06

 

RN: 004599197

Issued: 09/01/06

  The ONE Group, LLC  

(Class 41) Nightclubs

(Class 43) Restaurant, bar, cafeteria, lounge and nightclub services

 

  Renewal due: 08/16/15                      

915-004 CTM

 

  Not Your Daddy’s Steakhouse  

SN: 005771803

Filed: 03/20/07

 

RN:005771803

Issued: 02/21/08





  The ONE Group, LLC   (Class 43) Restaurants and bar Services  

Deadline to put mark in use: 03/20/12

 

Renewal due: 03/20/17

 

26/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-006-CTM

 

  [img01.jpg]  

SN: 006900674

Filed: 05/09/08

 

RN: 006900674

Issued: 02/16/09

 

  The ONE Group, LLC   (Class 43)  Restaurants; Bar Services  

Deadline to put mark in use: 05/09/13

 

Renewal due: 05/09/18

                      915-013-CTM   STKOUT  

SN: 009085085

Filed: 05/06/10

 

RN: 009085085

Issued: 10/19/10

  The ONE Group, LLC  

(Class 29) Foodstuffs prepared in the form of meals and snacks.

 

(Class 30) Foodstuffs prepared in the form of meals and snacks.

 

(Class 43) Bar, restaurant, cafe and cocktail lounge services; restaurants,
cocktail lounges; take-out restaurant services; providing food and drink.

 

Deadline to put mark in use: 05/06/15

 

Renewal due: 05/06/20

                      915-015-CTM   unmiSTKable  

SN: 009218091

Filed: 7/1/10

RN: 009218091

Issued: 12/13/10

  The ONE Group, LLC  

(Class 29) Foodstuffs prepared in the form of meals and snacks.

 

(Class 30) Foodstuffs prepared in the form of meals and snacks.

 

(Class 43) Bar services; cafe and restaurant services; cafe-restaurants; cafes;
providing of food and drink; restaurant and bar services; restaurants; serving
of food and drink/beverages; take-out restaurant services.

 

Deadline to put mark in use: 07/01/15

 

Renewal due: 07/01/20

 

27/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS
AND/OR
SERVICES

 

 

STATUS

915-032A-CTM   [img03.jpg]  

SN: 010548501

Filed: 1/9/12

 

RN: 010548501

Issued: 5/22/12

  The ONE Group, LLC  

(Class 29) Foodstuffs prepared in the form of meals and snacks

 

(Class 30) Foodstuffs prepared in the form of meals and snacks

 

(Class 43) Bar and cocktail lounge services; bar and restaurant services; bar
services; café and restaurant services; café-restaurants; cafes; carry-out
restaurants; cocktail lounge services; cocktail lounges; providing of food and
drink; provision of food and drink in restaurants; restaurant services;
restaurants; take-out restaurant services.

 

Deadline to put mark in use: 01/09/17

 

Renewal due: 01/09/22

                      915-032B-CTM   [img03.jpg]  

SN: 010548469

Filed: 01/09/12

 

RN: 01054869

Issued: 05/28/12

  The ONE Group, LLC  

(Class 29) Foodstuffs prepared in the form of meals and snacks

 

(Class 30) Foodstuffs prepared in the form of meals and snacks

 

(Class 43) Bar and cocktail lounge services; bar and restaurant services; bar
services; café and restaurant services; café-restaurants; cafes; carry-out
restaurants; cocktail lounge services; cocktail lounges; providing of food and
drink; provision of food and drink in restaurants; restaurant services;
restaurants; take-out restaurant services.

 

Renewal due: 01/09/22

 

Deadline to put mark in use: 01/09/2017

 

28/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-CTM   REBEL BY STK  

SN: 012541405

Filed: 01/28/14

Priority: 08/14/13

 

RN: 012541405

Issued: 06/23/14

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; bar and
restaurant services; cafe services; cafes; cocktail lounge services; cocktail
lounges; restaurant services; restaurant services, namely providing of food and
beverage for consumption on and off the premises.  

Deadline to put mark into use: 01/28/19

 

Renewal due: 01/28/2024

                      915-069-CTM   STK  

SN: 012913521

Filed: 05/27/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending.                      

916-014-CTM

 

  ICHI  

SN: 007302755

Filed: 10/09/08

 

RN: 0073022755

Issued: 06/13/09

 

  The ONE Group, LLC  

(Class 41) Night clubs

 

(Class 43) Cafe and restaurant services; cafe-restaurants; restaurant, bar and
catering services; restaurants; cafes; cocktail lounges; wine bars; bar
services.

 

Deadline to put mark in use: 06/13/14

 

Renewal due: 10/09/18

                      916-018-CTM   ONE ROCKS  

SN: 008599871

Filed: 10/07/09

 

RN: 008599871

Issued: 03/01/10

  The ONE Group, LLC  

(Class 41) Nightclubs

 

(Class 43) Restaurant, bar, cafeteria, lounge and nightclub services

 

Deadline to put mark in use: 10/07/14

 

Renewal due: 10/07/19

 

29/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

916-025-CTM   ASELLINA  

SN: 010023331

Filed: 06/06/11

RN: 010023331

Issued: 11/07/11

 

  The ONE Group, LLC  

(Class 29) Food stuffs prepared in the form of meals and snacks.

 

(Class 30) Food stuffs prepared in the form of meals and snacks.

 

(Class 43) Bar and cocktail lounge services; Bar and restaurant services; Bar
services; Café and restaurant services; Cafes; Cocktail lounges; Food
preparation services; Providing of Food and Drink; Provision of Food and Drink
in restaurants; Restaurant services, namely, providing of food and beverages for
consumption on and off premises; Restaurants; Serving of food and
drink/beverages; Wine bars.

 

Deadline to put mark in use: 06/06/16

 

Renewal due: 6/6/21

 

 

 

 

 

                      916-031-CTM   TWENTY33  

RN: 009615188

Filed: 12/21/10

Issued: 05/27/11

  The ONE Group, LLC  

(Class 41) Night clubs

 

(Class 43) Cafe and restaurant services; Cafe-restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Deadline to put mark in use: 12/21/15

 

Renewal due: 12/21/20

 

30/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

916-033-CTM   HERAEA  

App. No. 010907831

Filed: 5/23/12

 

Int’l Reg. No. 010907831

Reg. Date: 5/23/12

  The ONE Group, LLC  

(Class 25) Athletic shoes; Baseball caps; Bathrobes; Beach shoes; Bolo ties; Bow
ties; Boxer shorts; Bras; Cap visors; Caps; Coats; Flip flops; Gloves; Halter
tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets; Leather
jackets; Leg-warmers; Leggings; Lingerie; Loungewear; Nightshirts; Pajama
bottoms; Pajamas; Panties; Pants; Raincoats; Sandals; Scarves; Shirts; Shoes;
Shorts; Skirts; Skorts; Skullies; Sleepwear; Slipper socks; Slippers; Sneakers;
Socks; Sports coats; Sports bra; Sweat bands; Sweat pants; Sweat shirts; Sweat
shorts; Sweat suits; Sweaters; T-shirts; Tank tops; Ties; Underwear; Wrist bands

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

 

Deadline to put mark into use: 5/23/17

 

Renewal due: 5/23/22

 

 

31/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

916-034-CTM   WHERE GIRLS GO TO PLAY  

App. No.: 010907632

Filed: 5/23/12

 

Int’l Reg. No. 010907632

Reg. Date: 5/23/12

 

 

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

 

Deadline to put mark into use: 5/23/17

 

Renewal due: 5/23/22

 

32/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

916-036-CTM   XISHI  

SN: 011466968

Filed: 01/04/13

 

RN: 011466968

Issued: 05/16/13

  The ONE Group, LLC  

(Class 25) Athletic shoes; baseball caps; beach shoes; belts; bottoms; bow ties;
boxer shorts; bras; briefs; caps; coats; flip flops; gloves; gym shorts; halter
tops; hats; head scarves; headwear; hooded sweat shirts; jackets; leggings;
lingerie; loungewear; night shirts; pyjama bottoms; pyjamas; panties; pants;
rainwear; sandal-clogs; sandals; sandals and beach shoes; scarves; shirts;
shoes; shorts; sleepwear; slipper socks; sneakers; socks; sports bras;
stockings; suspenders; sweat bands; sweat pants; sweat shirts; sweat suits;
swimwear; T-shirts; tank-tops; ties; tops; underwear.

(Class 41) Arranging and conducting nightclub entertainment events; arranging
and conducting nightclub parties; night clubs.

(Class 43) Bar services; cafe services; cocktail lounge services; restaurant
services; restaurant services, including sit-down service of food and take-out
restaurant services; restaurant services, namely, providing of food and
beverages for consumption on and off the premises.

 

Deadline to put mark into use: 01/04/18

 

Renewal due: 01/04/23

 

33/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

916-038-CTM   CUSINA ASELLINA  

SN: 011152774

Filed: 8/30/12

 

RN: 011152774

Issued: 1/9/13

  The ONE Group, LLC   (Class 43) Bar Services; Restaurant services; Restaurant
services, including sit-down service of food and take-out restaurant services;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises; Wine bars  

Deadline to put mark into use:

08/30/17

 

Renewal Due:

8/30/22

                      916-039-CTM   RHYTHM HOTEL  

SN: 011574522

Filed: 02/14/13

 

RN: 011574522

Issued: 07/10/13

  The ONE Group, LLC  

(Class 43) Hotel accommodation services; hotel services; residential hotel
services; spa services, namely, providing temporary accommodation and meals to
clients of a health or beauty spa.

(Class 44) Day spa services, namely, nail care, manicures, pedicures and nail
enhancements; health spa services for health and wellness of the body and
spirit, namely, providing massage, facial and body treatment services, cosmetic
body care services; health spa services, namely, body wraps, mud treatments,
seaweed treatments, hydrotherapy baths and body scrubs.

(Class 45) Hotel concierge services.

 

Deadline to put mark into use: 02/14/18

 

Renewal due: 02/14/23

 

34/69

 

 

GUERNSEY

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-GG   STK  

SN: 354023

Filed: 04/26/11

 

RN: GGGT7438





  The ONE Group, LLC  

(Class 41) Nightclubs

 

(Class 43) Restaurant, bar, cafeteria, lounge and nightclub services

 

Deadline to put mark in use: 04/26/16

 

Renewal due: 04/26/21

                      915-004-GG   Not Your Daddy’s Steakhouse  

SN: 354026

Filed: 04/26/11

 

RN: GGGT7454

 

 

  The ONE Group, LLC   (Class 43) Restaurant; Bar Services  

Deadline to put mark in use: 04/26/16

 

Renewal due: 04/26/21

                      915-006-GG   [img01.jpg]  

SN: 354028

Filed: 04/26/11

 

RN: GGGT7455

  The ONE Group, LLC  

(Class 43) Restaurants, Bar services

 

 

Deadline to put mark in use: 04/26/16

 

Renewal due: 04/26/21

                      915-057-GG   REBEL BY STK  

SN: 525226

Filed: 01/30/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises   Published: 02/10/14

 

35/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-069-GG   STK  

SN: 538215

Filed: 05/28/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending.

 

HONG KONG

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-HK

 

  STK  

SN: 302583900

Filed: 4/19/13

 

RN: 302583900

Issued: 04/19/13

  The ONE Group, LLC   (Class 43) Bar services; Cafe services; Cocktail lounge
services; Restaurants; Restaurant services; Restaurant services, namely,
providing of food and beverages for consumption on and off the premises  
Renewal Due: 04/18/23                      

915-004-HK

 

  NOT YOUR DADDY’S STEAKHOUSE  

SN: 302604078

Filed: 5/10/13

 

RN: 302604078

Issued: 05/10/13

  The ONE Group, LLC   (Class 43) Bar services; Cafe services; Cocktail lounge
services; Restaurants; Restaurant services; Restaurant services, including
sit-down service of food and take-out restaurant services; Restaurant services,
namely, providing of food and beverages for consumption on and off the premises
 

Renewal Due:

05/09/23

 

36/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-006-HK

 

  [img01.jpg]  

SN: 302604069

Filed: 5/10/13

 

RN: 302604069

Issued: 5/10/13

  The ONE Group, LLC   (Class 43) Bar services; Cafe services; Cocktail lounge
services; Restaurant services; Restaurant services, including sit-down service
of food and take-out restaurant services; Restaurant services, namely, providing
of food and beverages for consumption on and off the premises  

Renewal Due:

05/09/23

                      915-057-HK   REBEL BY STK  

SN: 302881765

Filed: 01/28/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises   Published: 04/04/14        
              915-069-HK   STK  

SN: 303017015

Filed: 06/03/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending.

 

37/69

 

 

MEXICO

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-MX

 

 

  STK  

Appl. No. 1149306

Filed: 1/21/11

 

RN: 1219788

Issued: 5/30/11

  The ONE Group, LLC   (Class 43) Bar services; restaurant services.  

Deadline to put mark in use: 5/30/14

 

Renewal due: 1/21/21

                     

915-004-MX

 

  Not Your Daddy’s Steakhouse  

Appl. No. 1149305

Filed: 1/21/11

 

RN: 1219787

Issued: 5/30/11

  The ONE Group, LLC   (Class 43) Bar services; restaurant services.  

Date of Grant: 5/30/11

 

Deadline to put mark in use: 5/30/14

 

Renewal due: 1/21/21

                     

915-006-MX

 

  [img01.jpg]  

Appl. No. 1149308

Filed: 1/21/11

 

RN: 1220858

Issued: 5/30/11

  The ONE Group, LLC   (Class 43) Restaurant and bar services.  

Deadline to put mark in use: 6/3/14

 

Renewal due:

1/21/21

 

38/69

 

 

NEW ZEALAND

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-NZ

 

  STK  

SN: 839761

Filed: 04/05/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services   Abandoned        
              915-003-NZ2   STK  

SN: 974856

Filed: 03/28/13

  The ONE Group, LLC   (Class 043) Restaurant and bar services.   Pending      
                915-004-NZ   NOT YOUR DADDY’S STEAKHOUSE  

SN: 839762

Filed: 04/05/11

Issued: 04/05/11



  The ONE Group, LLC    (Class 43) Restaurant and bar services  

Deadline to put mark in use: 04/05/14

 

Renewal due: 04/05/21

                      915-006-NZ   [img01.jpg]  

Appl. No. 839763

Filed: 4/5/11

 

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Deadline to put mark in use: 4/5/14

 

Renewal due: 4/5/21

 

39/69

 



 

RUSSIA

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-032-RU   [img04.jpg]  

SN: 2013700465

Filed: 1/11/13

  The ONE Group, LLC   (Class 43) Bar services; restaurants   Reg. Fee paid
April, 2014.  Awaiting Cert.

 

SOUTH AFRICA

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-ZA

 

 

  STK  

RN: 2009/15863

Filed: 8/19/09

  The ONE Group, LLC   (Class 043) Services for providing food and drink;
temporary accommodation; restaurants; bars; cafes; cocktail lounges; wine bars;
spa services, including providing temporary accommodation and meals to clients
of a health or beauty spa; hotels.  

Deadline to put mark in use: 8/15/16

 

Renewal due: 8/19/19

 

40/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

915-004-ZA

 

 

  NOT YOUR DADDY’S STEAKHOUSE  

RN: 2009/15864

Filed: 8/19/09

  The ONE Group, LLC   (Class 043) Services for providing food and drink;
temporary accommodation; restaurants; bars; cafes; cocktail lounges; wine bars;
spa services, including providing temporary accommodation and meals to clients
of a health or beauty spa; hotels.  

Deadline to put mark in use: 8/15/16

 

Renewal due: 8/19/19

                     

915-006-ZA

 

 

  [img01.jpg]  

RN: 2009/15866

Filed: 8/19/09

  The ONE Group, LLC   (Class 43) Café-restaurants; Restaurant, bar and catering
services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services  

Deadline to put mark in use: 8/22/16

 

Renewal due: 8/19/19

                      915-057-ZA   REBEL BY STK  

SN:

Filed: 01/ /14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises   Pending                    
  915-069-ZA   STK  

SN: 2014/13096

Filed: 05/26/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending.

 

41/69

 

  

THAILAND

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-TH 

 

  STK  

SN: 884636

Filed: 03/08/13

  The ONE Group, LLC   (Class 043) Bar services; Restaurants.   Pending

 

UNITED ARAB EMIRATES

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-AE

 

  STK  

SN: 155544

Filed: 4/11/11

 

RN: 155544

Issued: 09/05/13 

  The ONE Group, LLC   (Class 43) Restaurant services and services for providing
food and drink; temporary accommodation.  

Renewal due: 04/11/21

 

                     

915-004-AE

 

  NOT YOUR DADDY’S STEAKHOUSE  

SN: 155545

Filed: 4/11/11





  The ONE Group, LLC    (Class 43) Restaurant services and services for
providing food and drink; temporary accommodation.  

Pending

 

Renewal due: 04/11/2021

 

42/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-006-AE

 

  [img01.jpg]  

SN: 1074818

Filed: 4/11/11

 

  The ONE Group, LLC   (Class 43) Restaurant services and services for providing
food and drink; temporary accommodation.  

Refusal issued based upon immoral material.

 

Response being prepared and filed.

                      915-057-AE   REBEL BY STK  

SN:

Filed: 01/ /14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Cocktail lounge services; Cafe services;
Cafes; Cocktail lounges; Restaurants; Restaurant services; Restaurant services,
namely, providing of food and beverages for consumption on and off the premises
  Pending                      

915-069-AE

 

 

  STK  

SN: 212458

Filed: 06/02/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Education; providing of training;
entertainment; sporting and cultural activities.  

Pending

 

Renewal due: 06/02/24

                     

916-025-AE

 

  ASELLINA  

SN: 158773

Filed: 6/19/11

  The ONE Group, LLC  

Restaurant services; Café and restaurant services; Cafes; Food preparation
services; Providing of food and drink; Provision of food and drink in
restaurants; Restaurant services; namely providing of food and beverages for
consumption on and off the premises; Restaurants; Serving of food and
drink/beverages.

 

 

Awaiting registration or other notice from IB.

 

Renewal due: 6/19/21

 

43/69

 



 

MADRID PROTOCOL (INTERNATIONAL REGISTRATION)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-MAD

 

  STK  

RN: 1074024

Filed: 4/4/11

Issued: 4/4/11

 

Designated: AU, CN, CU, IL, JP, NO, KR, RU, SG, CH, TR, UA

  The ONE Group, LLC   (Class 43) Restaurants; bar services   Renewal due:
4/4/21                      

915-004-MAD

 

  NOT YOUR DADDY’S STEAKHOUSE  

RN: 1075410

Filed: 4/11/11

Issued: 4/11/11

 

Designated: AU, CN, CU, IL, JP, NO, KR, RU, SG, CH, TR, UA

  The ONE Group, LLC    (Class 43) Restaurant and bar services   Renewal due:
4/11/21                      

915-006-MAD

 

  [img01.jpg]  

RN: 1074818

Filed: 4/4/11

Issued: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services   Renewal due:
4/4/21

 

44/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

 

915-057-MAD   REBEL BY STK  

RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

 

Designated: AU, CN, CU IL, JP, MX, NZ. NO, KR, RU, SM, SG, CH, TR, UK

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises   Renewal due: 01/27/24      
                915-069-MAD   STK  

RN: 1206178

Filed: 05/05/14

Priority: 03/24/14

 

Designated: AU, CN, CU, IL, JP, MX, NO, RU, SG, KR, CH, TR, UA, NZ, SM

  The ONE Group, LLC  

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs

 

 

Renewal due:

05/05/24

                     

916-025-MAD

 

  ASELLINA  

RN: 1082096

Filed: 6/6/11

  The ONE Group, LLC  

Bar and cocktail lounge services; Bar and restaurant services; Bar services;
Café and restaurant services; Cafes; Cocktail lounges; Food preparation
services; Providing of food and drink; Provision of food and drink in
restaurants; Restaurant services; namely providing of food and beverages for
consumption on and off the premises; Restaurants; Serving of food and
drink/beverages; Wine bars.

  Renewal due: 6/6/21

 

45/69

 

  

AUSTRALIA (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

915-003-AU   STK  

Int’l Reg. No: 1074024

Filed: 4/4/11

AU TM No. 1423409



  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

Grant of Protection: 12/8/11

 

Deadline to put mark in use: 12/8/14

 

Renewal due: 4/4/21

                      915-004-AU   NOT YOUR DADDY’S STEAKHOUSE  

Int’l Reg. No: 1075410

Filed: 4/11/11

AU TM No. 1426828

 

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Grant of Protection: 12/8/11

 

Deadline to put mark in use: 12/8/14

 

Renewal due: 4/11/21

 

46/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-006-AU   [img01.jpg]  

Int’l Reg. No. 1074818

Filed: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Grant of Protection:

12/8/11

 

Deadline to put mark in use: 12/8/14

 

Renewal due 4/4/21

                      915-057-AU   REBEL BY STK  

Int’l Reg. No. 1197026

Filed: 01/27/14

Priority: 08/14/13

AU TM No. 1615056

 

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Grant of Protection: 11/07/14

 

Deadline to put mark in use: 01/27/17

 

Vulnerable to removal of non-use: 01/27/19

 

Renewal due: 01/27/24

                      915-069-AU   STK  

Int’l Reg. No. 1206178

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  

Pending

 

 

 

47/69

 

 

CHINA (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-CN   STK  

Int’l RN: 1074024

Filed: 4/4/11





  The ONE Group, LLC    (Class 43) Restaurants; bar services  

Cancellation against blocking STK Reg. successful on 10/24/13. Awaiting new
review by examiner.

Grant of Protection Decision: 11/11/13

 

Deadline to put mark in use: 12/19/16

 

Renewal due: 04/04/21

 

48/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-004-CN   NOT YOUR DADDY’S STEAKHOUSE  

Int’l RN: 1075410

Filed: 4/11/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Grant of Protection: 12/12/11

 

Deadline to put mark in use: 12/12/14

 

 

Renewal due: 4/11/21

                      915-006-CN   [img01.jpg]  

Int’l RN: 1074818

Filed: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Grant of Protection: 10/24/11

 

Deadline to put mark in use: 10/24/14

 

Renewal due: 4/4/21

                      915-057-CN   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

 

49/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-069-CN

 

 

  STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.                       916-025-CN   ASELLINA  

SN: 1082096

Filed: 6/6/11

  The ONE Group, LLC  

Bar and cocktail lounge services; Bar and restaurant services; Bar services;
Café and restaurant services; Cafes; Cocktail lounges; Food preparation
services; Providing of food and drink; Provision of food and drink in
restaurants; Restaurant services; namely providing of food and beverages for
consumption on and off the premises; Restaurants; Serving of food and
drink/beverages; Wine bars. 

 

Statement of Grant of Protection: 12/19/2011

 

Deadline to put mark in use: 12/19/14

 

Renewal due: 6/6/21

 

50/69

 



 

CUBA (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-CU   STK  

Int’l RN: 1074024

Filed: 04/04/11





  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

2nd Part of Fee paid 4/30/12

 

Deadline to put mark in use: 04/19/15

 

Renewal due: 04/04/21

                      915-004-CU     NOT YOUR DADDY’S STEAKHOUSE  

Int’l RN: 1075410

Filed: 04/11/11

  The ONE Group, LLC   (Class 43) Restaurants and bar services  

Statement of Grant: 04/19/12

 

Deadline to put mark in use: 04/19/15

 

Renewal due: 04/11/21

                      915-006-CU     [img01.jpg]  

Int’l RN: 1074818

Filed: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Statement of Grant issued: 5/9/12

 

Deadline to put mark in use: 5/9/15

 

Renewal due: 4/4/21

 

51/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-CU   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

                      915-069-CU   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

ISRAEL (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-IL   STK  

RN: 1074024

Filed: 4/4/11





  The ONE Group, LLC    (Class 43) Bar services; Restaurants  

Statement of Grant: 7/2/12

 

Deadline to put mark in use: 7/2/15

 

Renewal due: 4/4/21

 

52/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS 

915-004-IL       NOT YOUR DADDY’S STEAKHOUSE  

Reg. No. 1075410

Filed: 4/11/11

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Statement of Grant of Protection: 9/3/12

 

Deadline to put mark in use: 9/3/2015

 

Renewal due: 4/11/21 

                      915-006-IL       [img01.jpg]  

Int’l RN: 1074818

Filed: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Statement of Grant of Protection: 6/4/12

 

Deadline to put mark in use: 6/4/15

 

Renewal due: 4/4/21

                      915-057-IL   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

 

53/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-069-IL   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

JAPAN (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-JP   STK  

RN: 1074024

Filed: 4/4/11





  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

Grant of Protection: 10/27/11

 

Deadline to put mark in use: 10/27/14

 

Renewal due: 4/4/21

 

54/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-004-JP     NOT YOUR DADDY’S STEAKHOUSE  

Reg. No. 1075410

Filed: 4/11/11

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Grant of Protection: 11/10/11

 

Deadline to put mark in use: 11/10/14

 

Renewal due: 4/11/21 

                      915-006-JP     [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Grant of Protection: 11/2/11

 

Deadline to put mark in use: 11/2/14

 

Renewal due: 4/4/21

                      915-057-JP   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

 

55/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-069-JP   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

KOREA (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-KR   STK  

RN: 1074024

Filed: 4/4/11





  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

Grant of Protection: 1/11/12

 

Deadline to put mark in use: 1/11/15

 

Renewal due: 4/4/21

 

56/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-004-KR   NOT YOUR DADDY’S STEAKHOUSE  

Reg. No. 1075410

Filed: 4/11/11

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Grant of Protection: 2/14/12

 

Deadline to put mark in use: 2/14/15

 

Renewal due: 4/11/21

                      915-006-KR   [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Grant of Protection: 1/16/12

 

Deadline to put mark in use: 1/6/15

 

Renewal due: 4/4/21

                      915-057-KR   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

 

57/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT 

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-069-KR   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

MEXICO (Under Madrid)

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-MX   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

                      915-069-MX   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

58/69

 

 

NEW ZEALAND (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-NZ   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Completion of Ex Officio Examination, dated 04/28/2014

 

Renewal due: 01/27/24

                      915-069-NZ   STK  

Int’l RN: 1206178

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  

Pending

 

Completion of Ex Officio Examination, dated 07/10/14

 

Renewal due: 05/05/24

 

59/69

 

 

NORWAY (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-NO

 

  STK  

Int’l RN: 1074024

Filed: 04/04/11

  The ONE Group, LLC   (Class 43) Bar services; restaurants  

Grant of Protection: 12/09/11

 

Deadline to put mark in use: 12/09/2016

 

Renewal due: 04/04/21

                      915-004-NO   NOT YOUR DADDY’S STEAKHOUSE  

Int’l RN: 1075410

Filed: 04/11/11





  The ONE Group, LLC    (Class 43) Restaurant and bar services  

Grant of Protection: 2/10/12

 

Deadline to put mark in use: 2/10/17

 

Renewal due: 4/11/21

                      915-006-NO   [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/11

  The ONE Group, LLC   (Class 43) Restaurant; bar services  

End of 18 mo. Opp. Prd.: 3/5/13

 

Renewal due: 4/4/21

 

60/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-NO   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

                      915-069-NO   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

RUSSIA (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-RU   STK  

RN: 1074024

Filed: 4/4/11



  The ONE Group, LLC    (Class 43) Bar services, Restaurants Abandoned

 

61/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-004-RU   NOT YOUR DADDY’S STEAKHOUSE  

Reg. No. 1075410

Filed: 4/11/2011

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Grant of Protection: 8/20/12

 

Deadline to put mark to use: 8/20/15

 

Renewal due: 4/11/21

                      915-006-RU   [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/2011

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Grant of Protection: 2/29/12

 

Deadline to put mark in use: 2/28/15

 

Renewal due 4/4/21

                      915-057-RU   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

 

62/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-069-RU   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

SAN MARINO (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-SM   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

                      915-069-SM   STK  

Int’l RN:

Filed: 05/05/14





  The ONE Group, LLC    (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs  

Pending

Examination of Int’l App.

 

 

63/69

 

 

SINGAPORE (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-SG   STK  

Int’l RN: 1074024

Filed: 4/4/11

SG TM No. T1105980D


  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

Deadline to put mark in use: 7/14/16

 

Renewal due: 4/4/21

                      915-004-SG   NOT YOUR DADDY’S STEAKHOUSE  

Int’l RN: 1075410

Filed: 4/11/2011

SG TM No. T1110105C

 

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Deadline to put mark in use: 6/21/17

 

Renewal due: 4/11/21

                      915-006-SG   [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/2011

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Deadline to put mark in use: 8/25/16

 

Renewal due: 4/4/21

                      915-057-SG   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

 

64/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-069-SG   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

SWITZERLAND (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-CH   STK  

RN: 1074024

Filed: 4/4/11





  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

Deadline to put mark in use: 4/4/16

 

Renewal due: 4/4/21

                      915-004-CH   NOT YOUR DADDY’S STEAKHOUSE  

RN: 1075410

Filed: 4/11/2011

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Deadline to put mark in use: 4/11/16

 

Renewal due: 4/11/21

                      915-006-CH   [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/2011

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Deadline to put mark in use: 4/4/16

 

Renewal due 4/4/21

 

65/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-CH   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

                      915-069-CH   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

TURKEY (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-TR   STK  

RN: 1074024

Filed: 4/4/2011





  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

End of 18 mo. Opp. Prd. : 2/12/13

 

Renewal due: 4/4/21

 

 

66/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-004-TR   NOT YOUR DADDY’S STEAKHOUSE  

Reg. No. 1075410

Filed: 4/11/2011

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

End of 18 mo. Opp. Prd. :3/12/13

 

Renewal due: 4/11/21

                      915-006-TR   [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/2011

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

End of 18 mo. Opp. Prd.: 3/12/13

 

Renewal due: 4/4/21

                      915-057-TR   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

                      915-069-TR   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

67/69

 

 

UKRAINE (Under Madrid)

 

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-003-UA   STK  

RN: 1074024

Filed: 4/4/11





  The ONE Group, LLC    (Class 43) Bar services, Restaurants  

Statement of Grant of Protection issued: 3/29/12

 

Deadline to put mark in use: 3/29/15

 

Renewal due: 4/4/21

                      915-004-UA   NOT YOUR DADDY’S STEAKHOUSE  

Reg. No. 1075410

Filed: 4/11/2011

  The ONE Group, LLC   (Class 43) Restaurant and bar services  

Statement of Grant: 4/23/12

 

Deadline to put mark in use: 4/23/15

 

Renewal due: 4/11/21

                      915-006-UA   [img01.jpg]  

Reg. No. 1074818

Filed: 4/4/2011

  The ONE Group, LLC   (Class 43) Restaurants; bar services  

Statement of Grant: 5/7/12

 

Deadline to put mark in use: 5/7/15

 

Renewal due 4/4/21

 

68/69

 

  

 

PGC NO.

 

 

MARK

 

APPLICATION/

REGISTRATION NO.

 

APPLICANT/

REGISTRANT

 

(CLASS) GOODS

AND/OR

SERVICES

 

 

STATUS

915-057-UA   REBEL BY STK  

Int’l RN: 1197026

Filed: 01/27/14

Priority: 08/14/13

  The ONE Group, LLC   (Class 43) Bar and cocktail lounge services; Bar and
restaurant services; Cafe services; Cafes; Cocktail lounge services; Cocktail
lounges; Restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises  

Pending

 

Renewal due: 01/27/24

                      915-069-UA   STK  

SN:

Filed: 05/05/14

Priority: 03/24/14

  The ONE Group, LLC   (Class 41) Arranging and conducting nightclub
entertainment events; Arranging and conducting nightclub parties; Night clubs.  
Pending Examination of Int’l App.

 

 

69/69

 

 

SCHEDULE I

 

[SCHEDULE I TO PLEDGE AGREEMENT – SUBSIDIARY BORROWERS]

 

Issuer  Type of Entity  Type of
Equity
Interest  Certificate
Number  Number of
Shares  Percentage of
Issued and
Outstanding
Shares  One 29 Park Management, LLC  New York
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK-Las Vegas, LLC  Nevada
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK Atlanta, LLC  Georgia
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK Chicago LLC  Illinois
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK-LA, LLC  New York
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK Miami, LLC  Florida
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK Miami Service, LLC  Florida
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK Midtown Holdings, LLC  New York
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100%

 

 

 

 

Issuer  Type of Entity  Type of
Equity
Interest  Certificate
Number  Number of
Shares  Percentage of
Issued and
Outstanding
Shares  STK Midtown, LLC  New York
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% STK Orlando LLC  Florida
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% TOG Biscayne, LLC  Florida
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100% WSATOG (Miami) LLC  Delaware
Limited Liability Company  Limited liability company membership interest  N/A 
N/A   100%

 

2

 

 

SCHEDULE II

 

CURRENT NOTES

 

Note No. 2, dated April 11, 2012, in the original principal amount of
$1,500,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 3, dated November 15, 2012, in the original principal amount of
$500,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 4, dated August 15, 2013, in the original principal amount of $500,000,
executed by the Existing Borrowers in favor of the Bank

 

Note No. 5, dated September 11, 2013, in the original principal amount of
$500,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 6, dated September 26, 2013, in the original principal amount of
$500,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 7, dated November 7, 2013, in the original principal amount of
$650,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 8, dated December 17, 2013, in the original principal amount of
$575,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 9, dated January 17, 2014, in the original principal amount of
$700,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 10, dated February 27, 2014, in the original principal amount of
$600,000, executed by the Existing Borrowers in favor of the Bank

 

Note No. 10, dated March 14, 2014, in the original principal amount of $600,000,
executed by the Existing Borrowers in favor of the Bank

 

Note No. 11, dated April 7, 2014, in the original principal amount of $500,000,
executed by the Existing Borrowers in favor of the Bank

 

Note No. 12, dated April 15, 2014, in the original principal amount of
$627,182.71, executed by the Existing Borrowers in favor of the Bank

 

Note No. 13, dated June 4, 2014, in the original principal amount of $450,000,
executed by the Existing Borrowers in favor of the Bank

 

Note No. 14, dated June 18, 2014, in the original principal amount of $550,000,
executed by the Existing Borrowers in favor of the Bank

 

Note No. 15, dated July 3, 2014, in the original principal amount of $520,000,
executed by the Existing Borrowers in favor of the Bank

 

 

 